EXECUTION VERSION 

 

  
DEBTOR-IN-POSSESSION REVOLVING CREDIT AGREEMENT
 
Dated as of November 29, 2010
 
among
 
PALM HARBOR HOMES, INC.,
AND
THE OTHER DEBTORS NAMED HEREIN,
 
each as a Debtor and Debtor-in-Possession
and, collectively,
as the Borrowers
 
and
 
FLEETWOOD HOMES, INC.
 
as Lender


 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I         DEFINITIONS
2
   
Section 1.01
Definitions
2
     
Section 1.02
Computation of Time Periods
16
     
Section 1.03
Accounting Terms; Certain Calculations
16
     
ARTICLE II        THE LOAN
16
   
Section 2.01
Loan; Reserves and Releases
16
     
Section 2.02
Use of Proceeds
16
     
Section 2.03
Borrowing; Releases
17
     
Section 2.04
Funding of Borrowings
17
     
Section 2.05
Repayment
17
     
Section 2.06
Prepayments
17
     
Section 2.07
Note
18
     
Section 2.08
Expiration of Commitments
18
     
Section 2.09
Interest
18
     
Section 2.10
Increased Costs
19
     
Section 2.11
Payments and Computations
19
     
Section 2.12
Taxes
19
     
Section 2.13
Super-Priority Nature of Obligations and Liens
20
     
Section 2.14
No Discharge; Survival of Claims
21
     
Section 2.15
Waiver of Any Priming and Surcharge Rights
21
     
Section 2.16
Control Account; Sweep of Funds
21
     
ARTICLE III      CONDITIONS
21
   
Section 3.01
Conditions Precedent to the initial Borrowing of the Loan
21
     
Section 3.02
Conditions Precedent to Each Borrowing
25
     
ARTICLE IV      REPRESENTATIONS AND WARRANTIES
26
   
Section 4.01
Financial Condition
26
     
Section 4.02
No Changes or Restricted Payments
26
     
Section 4.03
Due Incorporation and Authority
26
     
Section 4.04
No Conflicts; Default or Event of Default
27
     
Section 4.05
Organizational Documents; Meeting Minutes
28


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS 
(continued)



   
Page
     
Section 4.06
Litigation
28
     
Section 4.07
Intellectual Property
28
     
Section 4.08
Taxes
28
     
Section 4.09
ERISA
28
     
Section 4.10
Governmental Regulations, Etc
30
     
Section 4.11
No Subsidiaries
30
     
Section 4.12
Use of Proceeds
30
     
Section 4.13
Real Property
31
     
Section 4.14
Environmental Matters
32
     
Section 4.15
Disclosure
33
     
Section 4.16
Bank Accounts
33
     
Section 4.17
Account Debtors
33
     
Section 4.18
Insurance
33
     
Section 4.19
Labor Matters
34
     
Section 4.20
Reorganization Matters
34
     
Section 4.21
Investment Banking and Finder’s Fees
35
     
ARTICLE V        AFFIRMATIVE COVENANTS
35
   
Section 5.01
Financial Statements
35
     
Section 5.02
Certificates; Other Information
38
     
Section 5.03
Notices
38
     
Section 5.04
Payment of Obligations
39
     
Section 5.05
Conduct of Business and Maintenance of Existence
39
     
Section 5.06
Maintenance of Property; Insurance
40
     
Section 5.07
Inspection of Property; Books and Records; Discussions
41
     
Section 5.08
Environmental Laws
41
     
Section 5.09
Application of Proceeds
41
     
Section 5.10
Compliance with Budgets
42
     
Section 5.11
Compliance with Laws, Etc
42
     
Section 5.12
Payment of Taxes, Etc
42
     
Section 5.13
Collateral Documents
42


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 5.14
Accounts
42
     
Section 5.15
Bankruptcy Cases
42
     
ARTICLE VI       NEGATIVE COVENANTS
43
   
Section 6.01
Indebtedness
43
     
Section 6.02
Liens
43
     
Section 6.03
No Further Negative Pledges
43
     
Section 6.04
Consolidation, Merger, Asset Sale, etc
43
     
Section 6.05
Sale Leasebacks
44
     
Section 6.06
Acquisitions
44
     
Section 6.07
Investments
44
     
Section 6.08
Restricted Payments
44
     
Section 6.09
No Transfers to Affiliates
44
     
Section 6.10
Limitations on Transactions with Affiliates
44
     
Section 6.11
Payment of Other Indebtedness
44
     
Section 6.12
Modification of Contractual Obligations
45
     
Section 6.13
Bankruptcy Matters
45
     
Section 6.14
No Material Pleadings
45
     
Section 6.15
Fiscal Year
45
     
Section 6.16
Accounting Changes
45
     
ARTICLE VII     EVENTS OF DEFAULT
45
   
Section 7.01
Events of Default
45
     
Section 7.02
Acceleration; Remedies
48
     
ARTICLE VIII    ADDITIONAL SECURITY
48
   
Section 8.01
Priority and Liens
48
     
ARTICLE IX      MISCELLANEOUS
49
   
Section 9.01
Notices
49
     
Section 9.02
Right of Set-Off
50
     
Section 9.03
Benefit of Agreement
50
     
Section 9.04
No Waiver; Remedies Cumulative
51
     
Section 9.05
Payment of Expenses; Indemnification
51


 
-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 9.06
Amendments, Waivers and Consents
52
     
Section 9.07
Survival
52
     
Section 9.08
Waiver
52
     
Section 9.09
Governing Law
53
     
Section 9.10
Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
53
     
Section 9.11
Binding Effect; Assignment
53
     
Section 9.12
Interpretation; Headings
53
     
Section 9.13
Severability of Provisions
54
     
Section 9.14
Counterparts
54
     
Section 9.15
No Third Party Beneficiaries
54
     
Section 9.16
Confidentiality
54
     
Section 9.17
Conflict
55


 
-iv-

--------------------------------------------------------------------------------

 
 
This DEBTOR-IN-POSSESSION REVOLVING CREDIT AGREEMENT, dated as of November 29,
2010 (this “Agreement”), by and among PALM HARBOR HOMES, INC., a Florida
corporation (“PHH”), and each of the other direct or indirect Subsidiaries of
PHH set forth on Schedule I hereto each as a debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code (each, a “Borrower,” and, collectively,
the “Borrowers”) and FLEETWOOD HOMES, INC., as lender (the “Lender”).
 
WITNESSETH
 
WHEREAS, on November 29, 2010 (the “Petition Date”), each of the Borrowers filed
a voluntary petition for relief under title 11 of chapter 11 of the United
States Code, 11 U.S.C. §§ 101 et seq (as amended, the “Bankruptcy Code”) with
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), thus commencing the cases that the Borrowers shall seek or have sought
to be jointly administered (collectively, the “Bankruptcy Cases”); and
 
WHEREAS, from and after the Petition Date, the Borrowers continue to operate
their respective businesses as debtors and debtors-in-possession pursuant to
sections 1107 and 1108 of the Bankruptcy Code; and
 
WHEREAS, each of the Borrowers has an immediate need for funds to continue to
operate its respective businesses and the Borrowers have not been able to obtain
sufficient credit or to incur sufficient debt from any other source sufficient
to continue their business operations; and
 
WHEREAS, the Borrowers have requested that the Lender extend credit to them
through a post-petition financing facility in an aggregate principal amount of
up to $50,000,000 (exclusive of interest added to the Loan in accordance with
the terms and conditions set forth herein); and
 
WHEREAS, the Borrowers have agreed to secure their obligations hereunder with
first priority Liens on and security interests, subject to specified exceptions,
in, all of their respective real, personal and intangible property, in
accordance with sections 364(c) and 364(d) of the Bankruptcy Code; and
 
WHEREAS, pursuant to section 364(c)(1) of the Bankruptcy Code, each Borrower
agrees and acknowledges that its obligations arising hereunder shall constitute
allowed administrative expense claims in the Bankruptcy Cases, having priority
over all administrative expenses of the kind specified in sections 503(b) and
507(b) of the Bankruptcy Code, except the claims specifically granted priority
under the terms of this Agreement and the interim and final orders relating
thereto; and
 
WHEREAS, the Lender has indicated its willingness to agree to make such
financing available to the Borrowers pursuant to sections 364(c)(1), (2) and (3)
and section 364(d)(1) of the Bankruptcy Code on the terms and conditions of this
Agreement; and

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01     Definitions.
 
As used in this Agreement, the following terms shall have the meanings specified
below unless the context otherwise requires:
 
“Accounts Receivable” means, with respect to any Person, all trade and other
accounts receivable and other rights to payment from past or present customers
and other account debtors of such Person, and the full benefit of all security
for such accounts or rights to payment, including all trade, vendor and other
accounts receivable representing amounts receivable in respect of goods sold or
leased or services rendered to customers of such Person or in respect of amounts
refundable or otherwise due to such Person from vendors, suppliers or other
Persons.
 
“Accounts Receivable Value” means, as of any date of determination, the value of
the Accounts Receivable of Borrowers valued in the following manner:
 
(a)           100% of the amount of any Account Receivable shall be counted if,
as of such date of determination, such Account Receivable is aged 90 or less
days from the date of issuance of the statement or invoice therefor; and
 
(b)           no value shall be given to any Account Receivable that, as of such
date of determination, is aged more than 90 days from the date of issuance of
the statement or invoice therefor, or any Account Receivable that is owing by an
account debtor that is bankrupt, in receivership or insolvent or has ceased to
conduct business or is disputing such Account Receivable (but only with respect
to the amount disputed).
 
“Acquisition” means any transaction in which any Borrower directly or indirectly
(a) acquires any Property with which an ongoing business is conducted or is to
be conducted; (b) acquires all or substantially all of the assets of any Person
or division thereof, whether through a purchase of assets, merger or otherwise,
(c) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority of the Equity Interests of a
corporation, or (d) acquires control of more than 50% ownership interest in any
Person.
 
“Affiliate” means, with respect to any Person, a stockholder, executive officer,
director, manager or any other Person directly or indirectly controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of power to direct or cause the
direction of the management or policies of an entity.
 
“Agreement” means this Debtor-in-Possession Revolving Credit Agreement, together
with all Exhibits and Schedules hereto, as the same may be amended, supplemented
or otherwise modified from time to time.

 
2

--------------------------------------------------------------------------------

 
 
“Asset Sale” means the sale, lease, transfer, conveyance or other disposition of
any asset (including by way of a sale and leaseback transaction); provided that,
notwithstanding the foregoing, none of the following shall be deemed to be an
Asset Sale (a) any sale of Inventory in the ordinary course of business
(including the liquidation of Inventory in closed locations), other than sales
at less than factory invoice price or, with respect to REO Property and raw
land, book value, without the prior written consent of Lender, (b) any transfer
of assets to a Borrower, (c) any sale, transfer or other disposition of overdue
and delinquent accounts in the ordinary course of business consistent with past
practice, (d) any disposition of cash or cash equivalents, (e) any surrender or
waiver of contract rights or the settlement, release or surrender of contract
rights or other litigation claims in the ordinary course of business, (f) any
sale, lease, or disposition of tangible personal property that have become worn
out, obsolete or damaged or otherwise unsuitable for use in connection with the
Business of the Borrowers, or (g) sale of the facility located in La Grange,
Georgia at Lots 146 and 175 of the 6th District of Troup County, Georgia and
such assets that have been used at such facility for the entire three-month
period immediately preceding the date hereof.
 
“Availability Period” means the period from the Closing Date to the earlier of
(a) the Business Day immediately preceding the Maturity Date, or (b) the date on
which the Commitments are terminated in accordance with the provisions of this
Agreement.
 
“Bankruptcy Cases” has the meaning specified in the recitals hereto.
 
“Bankruptcy Code” has the meaning specified in the recitals hereto.
 
“Bankruptcy Court” has the meaning specified in the recitals hereto.
 
“Base Commitment” subject to the terms and conditions set forth herein, means
$50,000,000 (exclusive of interest added to the Loan in accordance with the
terms and conditions set forth herein).
 
“Bid Procedures Order” means an order of the Bankruptcy Court, in form and
substance reasonably satisfactory to Lender, approving, among other things, (a)
Palm Harbor Homes, Inc., a Delaware Corporation (“Purchaser”), as the stalking
horse bidder for all or substantially all of the Property of the Borrowers, (b)
notice and service requirements to creditors and parties in interest with
respect to the transactions contemplated in that certain Asset Purchase
Agreement, by and among the Borrowers and Purchaser, (c) the break-up fee and
the expense reimbursement (and deeming the break-up fee an administrative
priority expense entitled to first priority under sections 503(b) and 507(a)(1)
of the Bankruptcy Code and which shall be a super-priority first priority Lien
on the transferred Property of the Borrowers pursuant to section 364 of the
Bankruptcy Code), and (d) the bidding procedures relating to the auction and
sale of the transferred Property of the Borrowers, including the ability of
Purchaser, to the extent of its interest as assignee of Lender under this
Agreement, to credit bid all outstanding amounts owing by Borrowers under the
DIP Facility.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Borrowing” means any amount funded by Lender and made part of the Loan
hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
“Business” means the business of the design, production, marketing, sale and
servicing of manufactured and modular homes.
 
 “Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Phoenix, Arizona are authorized or required by law to close.
 
 “Capital Expenditures” means, for any period, with respect to the Borrowers,
the aggregate of all expenditures by the Borrowers for the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized in accordance with GAAP on a
balance sheet of any of the Borrowers for any period.
 
“Capital Lease” means, as applied to any Borrower, any lease of any Property by
such Borrower as lessee which, in accordance with GAAP in effect as of the date
of this Agreement, is or should be accounted for as a capital lease on the
balance sheet of such Borrower.
 
“Capital Lease Obligation” means the capital lease obligations (including the
payment of rent or other amounts) relating to a Capital Lease determined in
accordance with GAAP in effect as of the date of this Agreement.
 
“Change of Control” means (a) a sale, lease or other disposition of assets or
properties of any Borrower having a book value of more than 50% of the book
value of all the assets and properties of such Borrower; (b) any transaction in
which one or more Persons shall after the Closing Date directly or indirectly
acquire from the holders thereof, by purchase or in a merger, consolidation or
other transfer or exchange of outstanding capital stock, ownership of or control
over capital stock of any Borrower (or securities exchangeable for or
convertible into such stock or interests) entitled to elect a majority of the
Borrower’s board of directors or representing more than 50% of the number of
shares of common stock of any Borrower outstanding; (c) the adoption of a plan
relating to the liquidation or dissolution of any Borrower; or (d) the
designation, without the prior approval of the Lender of a Chief Executive
Officer of PHH other than that person holding such office as of the Closing
Date.
 
“Closing Date” means the date on which the conditions specified in Section 3.01
have been satisfied.
 
“Collateral” means the Property subject to the Liens granted to the Lender under
this Agreement and the other Credit Documents.
 
“Collateral Documents” means the Security Agreement and any other document or
instrument executed and delivered by a Borrower granting a Lien on any of its
Property (including the Real Properties and Real Property Leases) to secure
payment of the Obligations.
 
“Collections” means all funds collected from any source whatsoever including any
proceeds of any Collateral regardless of source or nature and proceeds of the
Equity Interests of a non-Borrower; provided that “Collections” shall not be
deemed to include funds required to be held in escrow pursuant to applicable
Law.
 
 
4

--------------------------------------------------------------------------------

 
 
“Commitments” means, collectively, the Base Commitment and the Supplemental
Commitment.
 
“Computer Software” means all computer software (including source code,
executable code, data, databases and documentation) owned by or licensed to any
Borrower which is used in, or necessary for the conduct of, the respective
Business of any Borrower.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control Account” means that certain debtor in possession account number to be
established prior to the Closing Date at Wells Fargo Bank, National Association
or such other financial institution acceptable to the Lender, in the name of
PHH, for the purpose of receiving all Collections in accordance with this
Agreement and subject to an account control agreement, in form and substance
satisfactory to the Lender which provides, among other requirements of the
Lender, that all withdrawals shall be subject to approval of the Lender.
 
“Copyrights” has the meaning set forth in the definition of “Intellectual
Property” herein.
 
“Credit Documents” means, collectively, this Agreement, the Note, the Collateral
Documents and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.
 
“Critical Vendor Motion” means a motion to be filed by the Borrowers with the
Bankruptcy Court seeking approval to pay the prepetition claims of certain of
the Borrowers’ vendors.
 
“Default” means any event, act or condition which, with notice or lapse of time,
or both, would constitute an Event of Default.
 
“DIP Financing Order” means the Interim DIP Financing Order or the Final DIP
Financing Order, as applicable.
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“Environmental, Health and Safety Liabilities” means any and all claims, costs,
damages, expenses, liabilities and/or other responsibility or potential
responsibility arising from or under any Environmental Law or Occupational
Safety and Health Law (including compliance therewith).
 
 
5

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means all federal, state, local and foreign Laws, all
judicial and administrative orders and determinations, and all common law
concerning public health and safety, worker health and safety, pollution or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, exposure to, or cleanup of any hazardous materials,
substances, wastes, chemical substances, mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, odor, mold, or radiation, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C. §§ 5101 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act,
7 U.S.C. §§ 136 et seq.; and the Federal Food, Drug and Cosmetic Act, 21 U.S.C.
§§ 301 et seq.
 
“Equity Interests” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
 
“Equivalent Equity Interests” means all securities convertible into or
exchangeable for Equity Interests or any other Equivalent Equity Interests and
all warrants, options or other rights to purchase, subscribe for or otherwise
acquire any Equity Interests or any other Equivalent Equity, whether or not
presently convertible, exchangeable or exercisable.
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, together with the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) (i) under common control within the meaning of
section 4001(b)(1) of ERISA with such Person, or (ii) which together with such
Person is treated as a single employer under sections 414(b), (c), (m), (n) or
(o) of the Internal Revenue Code.
 
“ERISA Event” means (a) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of section
4062(e) of ERISA); (b) the withdrawal by any Borrower or any ERISA Affiliate
from a Multiple Employer Plan during a plan year in which it was a substantial
employer (as such term is defined in section 4001(a)(2) of ERISA), or the
termination of a Multiple Employer Plan; (c) the distribution of a notice of
intent to terminate or the actual termination of a Plan pursuant to section
4041(a)(2) or 4041A of ERISA; (d) the institution of proceedings to terminate or
the actual termination of a Plan by the PBGC under section 4042 of ERISA; (e)
any event or condition which would reasonably be expected to constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (f) the complete or partial withdrawal of any
Borrower or any ERISA Affiliate from a Multiemployer Plan; (g) the conditions
for imposition of a Lien under section 302(f) of ERISA exist with respect to any
Plan; or (h) the adoption of an amendment to any Plan requiring the provision of
security to such Plan pursuant to section 307 of ERISA.
 
“Event of Default” has the meaning specified in Section 7.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
6

--------------------------------------------------------------------------------

 
 
“Final DIP Financing Order” means the final order entered by the Bankruptcy
Court pursuant to sections 361, 362, 363 and 364 of the Bankruptcy Code
authorizing and approving the Borrowers’ entry into the Credit Documents and the
transactions contemplated thereby, which order shall include the provisions
required to be included in the Interim DIP Financing Order pursuant to Section
3.01(e), which shall otherwise be in form and substance satisfactory to the
Lender, in its sole discretion, as to which no stay has been entered and which
has not been reversed, modified, vacated or overturned, and as to which no
appeal is pending and time for appeal has expired.
 
“Final Order” means an order entered by the Bankruptcy Court or other court of
competent jurisdiction as to which: (i) no appeal, notice of appeal, motion for
reconsideration, motion to amend or make additional findings of fact, motion to
alter or amend judgment, motion for rehearing or motion for new trial has been
timely filed; (ii) the time for instituting or filing an appeal, motion for
rehearing or motion for new trial shall have expired; and (iii) if an appeal has
been timely filed no stay pending an appeal is in effect and the time for
requesting a stay pending appeal shall have expired; provided, however, that the
filing or pendency of a motion under Rule 9024 of the Federal Rules of
Bankruptcy Procedure shall not cause an order not to be deemed a “Final Order”
unless such motion was filed within ten days of the entry of the order at issue.
 
“First Day Orders” means all orders, reasonably deemed necessary or appropriate
by the Lender, entered by the Bankruptcy Court based on motions filed by the
Borrowers on or before the date which is three Business Days from the Petition
Date.
 
“GAAP” means generally-accepted accounting principles within the United States
of America, consistently applied.
 
“Governmental Body” means a domestic or foreign national, federal, state,
provincial, or local governmental, regulatory or administrative authority,
department, agency, commission, court, tribunal, arbitral body or self-regulated
entity.
 
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of any Hazardous Material in, on, under, about or from any
Owned Real Property, whether or not in connection with the conduct of the
Business, except to the extent in material compliance with applicable
Environmental Law.
 
“Hazardous Material” means any substance, material or waste which is regulated
by any Environmental Law, including any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,”
“pollutant,” “toxic waste” or “toxic substance” under any provision of
Environmental Law, and including petroleum, petroleum product, asbestos,
presumed asbestos-containing material or asbestos-containing material, urea
formaldehyde and polychlorinated biphenyls.
 
 
7

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, with respect to any Person, (a) all obligations of such
Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made; (c) all obligations of such Person under conditional sale
or other title retention agreements relating to Property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business); (d)
all obligations of such Person issued or assumed as the deferred purchase price
of Property or services purchased by such Person (other than trade debt incurred
in the ordinary course of business and due within six months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person;
(e) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements; (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; provided that for purposes hereof
the amount of such Indebtedness shall be limited to the greater of (i) the
amount of such Indebtedness as to which there is recourse to such Person and
(ii) the fair market value of the Property which is subject to the Lien; (g) all
Support Obligations of such Person; (h) the principal portion of all obligations
of such Person under Capital Leases; (i) all obligations of such Person in
respect of interest rate protection agreements, foreign currency exchange
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements; (j) the maximum amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed); (k) all preferred stock issued by such
Person and required by the terms thereof to be redeemed, or for which mandatory
sinking fund payments are due, by a fixed date; and (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Indebtedness.
 
“Information” has the meaning specified in Section 9.16.
 
“Initial Projected Budget” has the meaning specified in Section 5.01(d)(i).
 
“Initially Secured Owned Real Properties” has the meaning specified in Section
3.01(c)(iii)(B).
 
 “Intellectual Property” means all of the following in any jurisdiction
throughout the world (a) trade names, trademarks and service marks, service
names, brand names, logos, Internet domain names, trade dress and similar
rights, logos, slogans, and corporate names (and all translations, adaptations,
derivations and combinations of the foregoing), and general intangibles of a
like nature, together with all goodwill associated with each of the foregoing
and all registrations and applications to register any of the foregoing
(“Marks”); (b) patents, patent applications and patent disclosures, together
with all reissuances, divisionals, continuations, continuations-in-part,
revisions, reissues, extensions and reexaminations thereof (“Patents”);
(c) copyrights (whether registered or unregistered) and applications for
registration and copyrightable works (“Copyrights”); (d) confidential and
proprietary information, including trade secrets and know-how (including ideas,
research and development, engineering designs and related approvals of
Governmental Bodies, self-regulatory organizations and trade associations,
inventions, formulas, compositions, manufacturing and production processes and
techniques, designs, drawings and specifications; and (e) all licenses and
sublicenses held by any Borrower as licensee pertaining to intellectual property
of any other Person; and for the avoidance of doubt, “Intellectual Property”
shall exclude Computer Software.
 
 
8

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” during the term of this Agreement, means the first
Business Day of each calendar month.
 
“Interim DIP Financing Order” means the interim order substantially in the form
attached hereto as Exhibit D, entered by the Bankruptcy Court under sections
361, 362, 363 and 364 of the Bankruptcy Code authorizing and approving, subject
to the approval of the Final DIP Financing Order, the Borrowers’ entry into the
Credit Documents and the transactions contemplated hereby, which order shall
include the provisions required to be included therein pursuant to Section
3.01(e), which shall otherwise be in form and substance satisfactory to the
Lender, in its sole discretion, and which shall not have been reversed,
modified, vacated or overturned.
 
“Interim Period” the period commencing on the date of entry of the Interim DIP
Financing Order and ending on the date on which the Final DIP Financing Order
becomes a Final Order.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time.  References to
sections of the Internal Revenue Code shall be construed also to refer to any
successor sections.
 
“Inventory” means, as of any date of determination, all raw materials,
work-in-progress, finished goods and semi-finished goods, supplies and other
inventories, wherever located, used or produced by any Borrower, including REO
Property obtained from HUD or other parties and held for resale.
 
“Investment” in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests, Equivalent Equity
Interests or other securities of, or equity interest in, such Person, any
capital contribution to such Person or any other investment in such Person,
including any Support Obligation incurred for the benefit of such Person.
 
“Knowledge” means, when used to qualify any representation, warranty or other
statement of the Borrowers contained herein, the actual current knowledge of any
of Larry H. Keener, Kelly Tacke, Ron Powell (solely as to PHH and Nationwide
Homes, Inc.) or Joe Kesterson (solely as to PHH) after reasonable investigation
or inquiry into the subject matter of the representation, warranty or other
statement to which such term is being applied.
 
“Law” means any federal, state, local or foreign statute, law, rule, regulation,
order, writ, ordinance, judgment, governmental directive, injunction, decree or
other requirement of any Governmental Body.
 
 
9

--------------------------------------------------------------------------------

 
 
“Leased Real Properties” means each parcel of real property leased by any
Borrower and set forth in Schedule 4.13-B hereto.
 
“Lender” has the meaning specified in the preamble hereto.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
leasehold deed of trust, lien, pledge, hypothecation, encumbrance, adverse
claim, charge or security interest in, on or of such asset; (b) the interest of
a vendor or a lessor under any conditional sale agreement, Capital Lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset; and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan” has the meaning specified in Section 2.01(a).
 
“Marks” has the meaning set forth in the definition of “Intellectual Property”
herein.
 
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, Business, prospects, assets, Property or
liabilities of the Borrowers taken as a whole; (b) the ability of any Borrower
to perform any obligation under any Credit Document to which it is a party; (c)
the legality, validity or enforceability of any Credit Document; (d) the
perfection or priority of the Liens granted pursuant hereto and the Collateral
Documents; or (e) the rights and remedies of the Lender under the Credit
Documents, the Interim DIP Financing Order or the Final DIP Financing Order.
 
“Material Pleading” means (a) a plan of reorganization; (b) any pleading that
would impair, or would have the effect of impairing, the ability of the
Borrowers taken as a whole to repay their obligations arising hereunder or under
the Interim DIP Financing Order or Final DIP Financing Order; (c) any pleading
that would impair, or would have the effect of impairing, the ability of Lender
or its Affiliates from bidding (including credit bidding) on the Property of the
Borrowers pursuant to section 363 of the Bankruptcy Code or any plan of
reorganization; or (d) any “debtor-in-possession financing” (other than the
financing contemplated by this Agreement) that does not provide for the
repayment in full of the Obligations arising hereunder on the date the first
loan is made under such other financing.
 
“Maturity Date” means the earliest to occur of (a) April 15, 2011; (b) the date
which is 15 days after entry of the Sale Order; (c) the date of the closing of
the sale of the Borrowers or the sale of all or substantially all of the
Property of the Borrowers; and (d) the date on which an Event of Default occurs.
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
sections 3(37) or 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” means a Plan which any Borrower or any ERISA Affiliate
and at least one employer other than a Borrower or any ERISA Affiliate are
contributing sponsors.
 
 
10

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” means the aggregate proceeds paid in cash received by any
Borrower in respect of any Asset Sale, net of (a) direct costs (including legal,
accounting, broker and investment banking fees, and sales commissions) paid or
payable as a result thereof; (b) taxes paid or payable as a result thereof,
including a reserve for the Borrowers' good faith estimate of income and
franchise taxes payable in connection with such sale; (c) repayment of
Indebtedness that is required to be repaid in connection with such Asset Sale;
and (d) appropriate amounts to be provided by the Borrowers as a reserve, in
accordance with GAAP, against liabilities associated with such Asset Sale and
retained by any Borrower after such Asset Sale, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale; provided that “Net Cash Proceeds” shall include an amount equal
to any reserves previously taken against liabilities associated with Asset Sales
immediately upon those reserves being determined to be in excess of such
liabilities.  “Net Cash Proceeds” shall also include any cash received upon the
sale or other disposition of any non-cash consideration received by the
Borrowers.
 
“Note” has the meaning specified in Section 2.07.
 
“Obligations” means the Loan, the Note and all other advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to the
Lender, any Affiliate of any Borrower or any indemnitee, of every type and
description, present or future, whether or not evidenced by any note or other
instrument, arising under this Agreement or under any other Credit Document,
whether or not for the payment of money, loan, guaranty, indemnification or in
any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.  The term “Obligations” includes all
interest, charges, expenses, fees, reasonable attorneys’ fees and disbursements
and any other sum chargeable to the Borrowers (or any of them) under this
Agreement or any other Credit Document.
 
“Occupational Safety and Health Law” means any applicable Law designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.
 
“Operating Lease” means, as applied to any Person, any lease (including leases
which may be terminated by the lessee at any time) of any Property which is not
a Capital Lease other than any such lease in which that Person is the lessor.
 
“Order for Relief” has the meaning specified in section 301(b) of the Bankruptcy
Code.
 
 “Other Taxes” has the meaning specified in Section 2.12(b).
 
 “Owned Real Properties” means each parcel of real property owned by any
Borrower and set forth in Schedule 4.13-A hereto, excluding any Inventory.
 
“Patents” has the meaning set forth in the definition of “Intellectual Property”
herein.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
“Performance Trigger Report” has the meaning specified in Section 5.01(d)(iv).
 
“Performance Trigger Test Date” means the last day of Borrowers’ fiscal month
and such other dates as the Lender shall reasonably request.
 
“Performance Trigger” shall have occurred if, at any time, the sum of (i) the
aggregate value of the Inventory as of the applicable Performance Trigger Test
Date (determined in accordance with GAAP); and (ii) the aggregate Accounts
Receivable Value of the Borrowers as of the applicable Performance Trigger Test
Date is less than 75% of the sum of the Borrowers’ reported aggregate Inventory
value and Accounts Receivable Value as of October 29, 2010 (which, for added
certainty, shall exclude any Account Receivable of any non-Borrower).
 
“Permits” means licenses, franchises, permits, variances, exemptions, orders,
approvals and authorizations of Governmental Bodies, including any applications
therefor, that are used for the conduct of the Business (or any part thereof) as
currently conducted.
 
“Permitted Investments” means Investments which are (a) cash and cash
equivalents; (b) Accounts Receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; (c) Investments consisting of stock, obligations, securities or
other property received in settlement of Accounts Receivable (created in the
ordinary course of business) from obligors; (d) advances in the ordinary course
of business to employees, officers and directors to cover travel and
entertainment expense and other ordinary business purposes in the ordinary
course of business as presently conducted; and (e) other Investments in an
aggregate amount not to exceed $10,000.
 
“Permitted Liens” means:
 
(a)           Liens in favor of (i) the Textron Agent and the Textron Lenders in
connection with the Textron Facility; and (ii) Virgo in connection with the
Virgo Credit Agreement;
 
(b)           Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);
 
(c)           Liens in respect of Property imposed by Law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carriers’, suppliers’, landlords’ and other like Liens, provided that (i) for
any such Liens arising before the Petition Date, the enforcement and collection
of such Liens is initially stayed by section 362 of the Bankruptcy Code; and
(ii) except as pertaining to the Textron Facility, for any such Liens arising
after the Petition Date, such Liens secure only amounts not overdue for a period
of more than 30 days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Liens (other than Liens created or imposed under ERISA) consisting
of deposits made by a Borrower in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance, social security and other similar Laws, or to secure the
performance of tenders, statutory obligations, bids, leases, government
contracts, trade contracts, surety, stay, customs and appeals bonds, performance
and return-of-money bonds, or to secure liability to insurance carriers and
other similar obligations (exclusive of obligations for the payment of borrowed
money);
 
(e)           Liens in connection with attachments or judgments (including
judgment or appeal bonds) provided that the judgments secured shall, within 30
days after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within 30 days after the
expiration of any such stay;
 
(f)           easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;
 
(g)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, the Real Property Leases;
 
(h)          Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods;
 
(i)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions; and
 
(j)           Liens existing as of the Petition Date; provided that no such Lien
shall at any time be extended to or cover any Property other than the Property
subject thereto on the Closing Date.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Body.
 
“Petition Date” has the meaning set forth in the Recitals.
 
“Plan” means any employee benefit plan (as defined in section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Borrower or any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated at such
time, would under section 4069 of ERISA be deemed to be) an “employer” within
the meaning of section 3(5) of ERISA.
 
“Pledged Certificated Equity Interests” has the meaning set forth in the
Security Agreement.
 
“Projected Budget” has the meaning specified in Section 5.01(d)(i).
 
“Property” means any right or interest in or to any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
 
“Real Properties” has the meaning set forth in Section 4.13(b).
 
 
13

--------------------------------------------------------------------------------

 
 
“Real Property Lease” has the meaning set forth in Section 4.13(b).
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Hazardous Materials).
 
“REO Property” means, for any Person, any real or personal Property acquired by
such Person through appropriate foreclosure and similar proceedings or from any
third party that acquired such Property through appropriate foreclosure and
similar proceedings.
 
“Reportable Event” means any of the events set forth in section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
 
“Responsible Officer” means Larry H. Keener or Kelly Tacke.
 
“Restricted Payment” means, as to any Person, (a) any dividend, return of
capital, distribution or other payment or disposition of property for less than
fair market value, whether direct or indirect and whether in cash, securities or
other property, on account of any Equity Interests or Equivalent Equity
Interests of any Person or any of its Subsidiaries, in each case now or
hereafter outstanding, including with respect to a claim for rescission of a
disposition of such Equity Interests or Equivalent Equity Interests; and (b) any
redemption, retirement, termination, defeasance, cancellation, purchase or other
acquisition for value, whether direct or indirect, of any Equity Interests or
Equivalent Equity Interests of any Borrower, now or hereafter outstanding, and
any payment or other transfer setting aside funds for any such redemption,
retirement, termination, cancellation, purchase or other acquisition, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise.
 
“Sale Motion” has the meaning specified in Section 7.01(i).
 
“Sale Order” shall mean the order of the Bankruptcy Court on the Sale Motion
approving the sale of the Property of the Borrowers.
 
“Security Agreement” means that certain Security Agreement, executed on the date
hereof, by the Borrowers in favor of the Lender, together with all Exhibits and
Schedules thereto, as such agreement may be amended, supplemented or modified
from time to time.
 
“Senior Liens” has the meaning specified in Section 3.01(e)(iii).
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
 
“Subsidiary” means, as to any Person, any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding Equity Interests having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time Equity Interests of any other class or
classes of such corporation shall or might have voting power upon the occurrence
of any contingency); (b) the interest in the capital or profits of such
partnership, joint venture or limited liability company; or (c) the beneficial
interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
 
14

--------------------------------------------------------------------------------

 
 
“Supplemental Commitment” subject to the terms and conditions set forth herein,
means $5,000,000 (exclusive of interest added to the Loan in accordance with the
terms and conditions set forth herein).
 
“Support Obligations” means, as to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or any Property constituting
security therefore; (b) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person; (c) to lease or purchase Property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness against loss; or (d) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof, but specifically excluding guaranties or other assurances
with respect to any Borrower’s performance obligations under bids or contracts
made or entered into in the ordinary course of business.  The amount of any
Support Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Support Obligation is made.
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Textron Agent” means the agent under the Textron Facility.
 
“Textron Facility” means that certain Amended and Restated Agreement for
Wholesale Financing (Finished Goods – Shared Credit Facility) dated May 25,
2004, as amended, by and among PHH, Palm Harbor Manufacturing, L.P., Palm Harbor
Homes I, L.P., Palm Harbor Marketing, Inc., Textron Financial Corporation and
the other “Lenders” named therein.
 
 “Textron Lenders” means those certain lenders under the Textron Facility.
 
“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.
 
“Virgo” means Virgo Service Company, LLC, a Delaware limited liability company.
 
“Virgo Credit Agreement” means that certain Credit Agreement, dated as of
January 29, 2010, in favor of Virgo and the lenders named therein, CountryPlace
Acceptance Corporation, CountryPlace Mortgage, LTD., CountryPlace Mortgage
Holdings, LLC, each as a borrower, and PHH, CountryPlace Acceptance G.P., LLC,
and CountryPlace Acceptance L.P., LLC, as the guarantors.
 
 
15

--------------------------------------------------------------------------------

 
 
“Weekly Budget” has the meaning specified in Section 5.01(d)(ii).
 
Section 1.02      Computation of Time Periods..  For purposes of computation of
periods of time hereunder, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”
 
Section 1.03     Accounting Terms; Certain Calculations.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lender hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis.
 
ARTICLE II
 
THE LOAN
 
Section 2.01     Loan; Reserves and Releases.
 
(a)          Loan.  Subject to the terms and conditions set forth herein, the
Lender agrees to make certain loans (the “Loan”) to the Borrowers in accordance
with and pursuant to the terms and conditions of this Agreement in the aggregate
amount of the Commitments; provided that any Borrowing (including any
reborrowing, once repaid) of the Supplemental Commitment shall be subject to
approval of the Lender in its sole discretion. The Loan (i) subject to the
limitations set forth in Section 2.01(b), shall be made on the Closing Date and,
subject to the limitations set forth in Section 2.02(a), shall be made from time
to time thereafter if requested by the Borrowers pursuant to Section 2.03 during
the Availability Period; (ii) may be prepaid in accordance with the provisions
hereof, and once prepaid, may be reborrowed in accordance with the terms hereof;
and (iii) shall not exceed at any time the Commitments of the Lender.
 
(b)         Amount of Loan on the Closing Date.  The Borrowers may borrow an
aggregate amount not to exceed the amount described in Section 2.02(a); provided
that no Performance Trigger shall be in existence, as evidenced in the
applicable Performance Trigger Report.  In the event a Performance Trigger has
occurred and is continuing, the Lender shall not be obligated to fund any
Borrowings until such time as the Performance Trigger has been cured.
 
(c)          Releases.  Releases of any Collections in the Control Account are
subject to approval of the Weekly Budget pursuant to the budgetary approval
process as outlined in Section 5.01(d)(ii) below.  Upon approval, the Lender
shall release the approved Collections to the Borrowers and, if and to the
extent applicable, apply the amounts set forth in the Weekly Budget to optional
prepayments of the Loan, in each case, on the first Business Day of the
following week.
 
Section 2.02     Use of Proceeds.
 
(a)          The proceeds of the Borrowing funded on the Closing Date shall be
used by the Borrowers to pay (i) in full the Textron Facility on the Closing
Date and (ii) all costs and accrued and unpaid fees and expenses (including
reasonable legal fees and expenses) required to be paid to the Lender on or
before the Closing Date, to the extent then due and payable.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)         Thereafter, the proceeds of any Borrowing funded pursuant hereto
shall be used by the Borrowers to finance working capital, for Capital
Expenditures, and for other general corporate purposes of the Borrowers at all
times in accordance with the Weekly Budget approved by the Lender pursuant to
the budgetary approval process as outlined in Section 5.01(d)(ii) below;
provided that the Lender in its sole discretion can approve additional releases
upon request by the Borrowers and approval of the use of funds using the
budgetary approval process as outlined in Section 5.01(d)(ii).
 
Section 2.03     Borrowing; Releases.  Pursuant to the budgetary approval
process as outlined in Section 5.01(d)(ii) below, and provided that no
Performance Trigger has occurred and is continuing, the Borrowers may borrow the
amount set forth in the Weekly Budget (in excess of released Collections
approved by the Lender for the funding of such Weekly Budget); provided that
each Borrowing shall be in an aggregate amount of not less than $100,000 or an
integral multiple of $100,000 in excess thereof; and provided further that in no
event shall a Borrowing cause the aggregate principal amount of the Loan
outstanding to exceed the Base Commitment without the prior consent of Lender
(as evidenced by its funding of the applicable amount from the Supplemental
Commitment).
 
Section 2.04     Funding of Borrowings.  If, for the applicable week, the Weekly
Budget is delivered on the preceding Thursday (or, if such day is not a Business
Day, the immediately preceding Business Day) not later than 11:00 A.M. (Mountain
Standard Time), each Borrowing and release of Collections approved by the Lender
shall be funded on the first Business Day of the following week.  Each Weekly
Budget approved by the Lender shall constitute an irrevocable request by the
Borrowers to borrow the funds set forth therein.  The Lender shall, on the date
of the proposed Borrowing, and upon fulfillment of the applicable conditions set
forth in ARTICLE III, make available to the Borrowers, at their address referred
to in Section 9.01, in immediately available funds, the proposed Borrowing.
 
Section 2.05     Repayment.  The Borrowers shall, jointly and severally, repay
the entire unpaid principal amount of the Loan, together with all interest
thereon and all other amounts and Obligations payable under this Agreement, in
full upon the Maturity Date.
 
Section 2.06     Prepayments.
 
(a)          Optional Prepayments.  The Borrowers may prepay the outstanding
principal amount of the Loan in whole, subject to any applicable prepayment
premium set forth herein, or in part, upon approval of the Weekly Budget
pursuant to the budgetary approval process as outlined in Section 5.01(d)(ii)
below, without penalty, in either case, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
each partial prepayment shall be in an aggregate principal amount not less than
$500,000 or integral multiples of $500,000 in excess thereof (or such lesser
amount as is required to pay the Loan in full).  Upon the giving of such notice
of prepayment, the principal amount of the Loan specified to be prepaid shall
become due and payable on the date specified for such prepayment.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)         Mandatory Prepayments.  The Borrowers shall prepay the Loan (i) in
an amount equal to the Net Cash Proceeds of any Asset Sale completed in
accordance with Section 6.04(b), within one Business Day after receipt of such
Net Cash Proceeds; and (ii) from and in the amount of net proceeds (including
from applicable insurance policies) of casualty events and condemnations with
respect to any of their respective Property (the net proceeds shall also be net
of a reserve for the Borrowers’ good faith estimate of income and franchise
taxes attributable thereto), and subsequent permitted Indebtedness.
 
(c)          Prepayment Premiums.  Any prepayment in full prior to the Maturity
Date shall be accompanied by a prepayment premium, payable by the Lender in an
amount equal to 3% multiplied by the amount of the Lender’s Commitments;
provided, that for the avoidance of doubt, there shall be no Prepayment Premium
payable in accordance with a sale to the Lender or the highest bidder pursuant
to the Sale Motion.
 
Section 2.07     Note.  The obligation of the Borrowers to repay the Loan made
by the Lender and to pay interest thereon at the rates provided herein shall at
all times be joint and several obligations and shall be evidenced by a
promissory note, substantially in the form of Exhibit A (the “Note”), executed
by all of the Borrowers, payable to the order of the Lender and in the principal
amount of the Lender’s Commitments.  Each Borrower authorizes the Lender to
record on the schedule annexed to the Note, the date and amount of each
Borrowing requested by the Borrowers and made by the Lender, and each payment or
prepayment of principal thereunder and agrees that all such notations shall
constitute prima facie evidence of the matters noted.  Each Borrower further
authorizes the Lender to attach to and make a part of the Note continuations of
the schedule attached thereto as necessary.  No failure to make any such
notations, nor any errors in making any such notations, shall affect the
validity of the Borrower’s obligations to repay the full unpaid principal amount
of the Loan, together with all interest thereon and all other amounts and
Obligations payable under this Agreement, or the duties of the Borrowers
hereunder or the other Borrowers under the Security Agreement.
 
Section 2.08     Expiration of Commitments.  The Commitments shall expire on the
last day of the Availability Period.
 
Section 2.09     Interest.  Interest shall accrue on Borrowings under the Base
Commitment at the per annum rate of 7% and on Borrowings under the Supplemental
Commitment at the per annum rate of 12%.  All interest on the Loan shall be
based on a 365/366-day year and actual days elapsed; provided, however, at all
times after the occurrence and during the continuance of an Event of Default,
interest on the Loan shall accrue and be payable at a per annum rate of
12%.  All interest on the outstanding principal balance of the Loan shall be
calculated monthly and shall be payable, at the option of the Borrowers, either
(a) in cash, monthly in arrears on each Interest Payment Date; or (b) by the
addition of such amount of interest to the then-outstanding principal amount of
the Loan on such Interest Payment Date; provided that, at maturity or upon any
prepayment of the Loan (whether in whole or in part), all interest
then-outstanding shall be payable prior to giving effect to any payment of
principal.  If, as of any Interest Payment Date, the Borrowers have not paid the
entire amount of interest then due, such failure to pay interest shall be deemed
to be an irrevocable election by the Borrowers to add such remaining interest to
the outstanding principal amount of the Loan on such Interest Payment Date.  Any
interest added to principal pursuant to the provisions of this Section 2.09
shall, from and after the Interest Payment Date, accrue interest as if an
original part of the principal amount of the Loan.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 2.10     Increased Costs.  If, due to either (a) the introduction of or
any change in or in the interpretation of any Law or regulation; or
(b) compliance with any guideline or request from any Governmental Body (whether
or not having the force of Law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining the Loan, then the
Borrowers shall from time to time, upon demand by the Lender, pay to the Lender
additional amounts sufficient to compensate the Lender for such increased
cost.  A certificate as to the amount of such increased cost, submitted to the
Borrowers by the Lender, shall be conclusive and binding for all purposes,
absent manifest error.
 
Section 2.11     Payments and Computations.
 
(a)          The Borrowers shall make each payment hereunder and under the Note
not later than 11:00 A.M. (Mountain Standard Time) on the day when due, in
Dollars, to the Lender at its address referred to in Section 9.01 in immediately
available funds without set-off or counterclaim.
 
(b)         Whenever any payment hereunder or under the Note shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be.
 
Section 2.12     Taxes.
 
(a)          Any and all payments by the Borrowers under each Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Lender, taxes
measured by its net income and franchise taxes (imposed in lieu of a tax on net
income) imposed on it by each jurisdiction under the Laws of which the Lender is
organized or any political subdivision thereof and taxes measured by the
Lender’s net income and franchise taxes (imposed in lieu of a tax on net income)
imposed on it by each jurisdiction under the Laws of which the Lender is
organized or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If any Borrower shall be required by Law
to deduct or withhold any Taxes from or in respect of any sum payable hereunder
to the Lender (i) the sum payable shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.12) the
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made; (ii) such Borrower
shall make such deductions or withholdings; and (iii) such Borrower shall pay
the full amount deducted or withheld to the relevant taxing authority or other
authority in accordance with applicable Law.
 
(b)         In addition, each Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies of any applicable Governmental Body which arise from any payment made
under any Credit Document or from the execution, delivery, enforcement or
registration of, or otherwise with respect to, any Credit Document
(collectively, “Other Taxes”).
 
 
19

--------------------------------------------------------------------------------

 
 
(c)         Each Borrower agrees to indemnify the Lender for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by the Lender and
any liability (including for penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted.  This indemnification shall be made within 30 days from the
date the Lender makes written demand therefor.
 
(d)         Within 30 days after the date of any payment of Taxes or Other
Taxes, the Borrowers will furnish to the Lender, at its address referred to in
Section 9.01, the original or a certified copy of a receipt evidencing payment
thereof.
 
(e)         Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.12 shall survive the payment in full of the Obligations.
 
Section 2.13     Super-Priority Nature of Obligations and Liens.  Except as
otherwise set forth herein, the Liens and security interests granted to the
Lender on the Collateral and the priorities accorded to the Obligations shall
have the super-priority administrative expense and senior secured status
afforded by sections 364(c) and 364(d) of the Bankruptcy Code to the extent
provided and as more fully set forth and or provided for in the Interim DIP
Financing Order and Final DIP Financing Order, as applicable.  The Lender’s
Liens on the Collateral and the administrative claims under sections 364(c) and
364(d) of the Bankruptcy Code afforded the Obligations shall also have priority
over any claims arising under section 506(c) of the Bankruptcy Code subject and
subordinate only to the extent provided and as more fully set forth in the
Interim DIP Financing Order and/or the Final DIP Financing Order, subject only
to (a) Senior Liens; and (b) only to the extent there are not sufficient,
unencumbered funds in the Debtors’ estates to pay such amounts at the time
payment is required to be made, the Carve-Out (as defined below) in an aggregate
amount not to exceed $500,000.  The Carve-Out may be used only to pay (a) unpaid
fees of the Clerk of the Bankruptcy Court and the U.S. Trustee pursuant to 28
U.S.C. § 1930(a); (b) allowed professional fees and expenses of the Debtors and
any statutory committee appointed by the Bankruptcy Court under section 1102 of
the Bankruptcy Code (“Statutory Committee”) (collectively, the “Professional
Fees”) incurred to the extent consistent with the Budget, but unpaid, prior to
delivery of a notice of an Event of Default (the “Carve-Out Notice”); and (c)
Professional Fees incurred subsequent to delivery of the Carve-Out Notice to the
extent consistent with the Budget in an amount not to exceed $500,000 (items (a)
through (c), collectively, the “Carve-Out”); provided, however, that the
Carve-Out shall not include, apply to or be available for any fees or expenses
incurred by any party, including the Borrowers or any Statutory Committee, in
connection with the investigation, initiation or prosecution of any claims,
causes of action, adversary proceedings or other litigation against the Lender,
including challenging the amount, validity, priority or enforceability of, or
asserting any defense, claim, counterclaim or offset to, the Obligations or the
Liens of the Lender under this Agreement in respect thereof.  The Lender agrees
that so long as the Maturity Date shall not have occurred or the Lender has not
exercised any remedies as a result of an Event of Default, the Borrowers shall
be permitted to pay compensation and reimbursement of expenses allowed and
payable under sections 330 and 331 of the Bankruptcy Code, as the same may be
due and payable, and the same shall not reduce the amount available under the
Carve-Out.   The foregoing shall not be construed as a consent to the allowance
of any fees and expenses or bonuses referred to above and shall not affect the
right of the Borrowers or the Lender to object to the allowance and payment of
such amounts.  Except as expressly set forth herein or in the Interim DIP
Financing Order and/or the Final DIP Financing Order, no other claim having a
priority superior or pari passu to that granted to the Lenders by the Interim
DIP Financing Order and/or the Final DIP Financing Order shall be granted or
approved while any Obligations under this Agreement remain outstanding.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 2.14     No Discharge; Survival of Claims.  Except as otherwise set
forth herein, (a) in the absence of the Maturity Date having occurred, the
Obligations shall survive the entry of an order (i) confirming any chapter 11
plan in the Bankruptcy Cases, (ii) converting the Bankruptcy Cases to one or
more cases under chapter 7 of the Bankruptcy Code, or (iii) dismissing the
Bankruptcy Cases, and (b) the super-priority administrative claim granted to the
Obligations and all Liens granted to the Lender shall continue in full force and
effect and maintain their priority as set forth in the Interim DIP Financing
Order and/or the Final DIP Financing Order until full payment of the
Obligations.
 
Section 2.15     Waiver of Any Priming and Surcharge Rights.  The Borrowers
hereby irrevocably waive any right (i) pursuant to sections 364(c) or 364(d) of
the Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority
than the Liens securing the Obligations; (ii) to approve or grant a claim of
equal or superior priority than the Obligations; and (iii) to surcharge the
Collateral or the Lender pursuant to sections 105, 506(c) and 552 of the
Bankruptcy Code.
 
Section 2.16     Control Account; Sweep of Funds.  At all times, each Borrower
shall cause all Collections to be deposited, within two Business Days of
receipt, in the exact form received in the Control Account.  Until so deposited,
such funds shall be held by such Borrower in trust for the Lender.  All proceeds
being held by the Lender in the Control Account (or by such Borrower in trust
for the Lender) shall continue to be held as collateral security for the
Obligations and shall not constitute payment of the Obligations. Amounts
deposited in the Control Account shall not be subject to withdrawal by any
Borrower, except after payment in full and discharge of all Obligations.
 
ARTICLE III
 
CONDITIONS
 
Section 3.01     Conditions Precedent to the initial Borrowing of the Loan.
 
The obligation of the Lender to fund the initial Borrowing under the Loan on the
Closing Date is subject to satisfaction of all of the following conditions
precedent:
 
(a)          Consent by Borrowers to Entry of Orders for Relief.  The Borrowers
shall have consented to entry of Orders for Relief in the Bankruptcy Cases by
each filing a voluntary petition for relief under the Bankruptcy Code with the
Bankruptcy Court.
 
(b)         Joint Administration.  The Bankruptcy Court shall have entered an
order authorizing the joint administration of all of the Bankruptcy Cases.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)          Certain Documents.  The Lender shall have received, on the Closing
Date, the following, each dated the Closing Date unless otherwise indicated, in
form and substance satisfactory to the Lender:
 
 
(i)
From each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party; or (ii) written evidence satisfactory to the Lender (which
may include telecopy transmission of a signed signature page to this Agreement)
that such party has signed a counterpart of this Agreement;

 
 
(ii)
The original Note payable to the order of the Lender, duly executed by the
Borrowers;

 
 
(iii)
The Security Agreement, duly executed by the Borrowers, together with:

 
 
(A)
certificates, if any, representing the Pledged Certificated Equity Interests;

 
 
(B)
a first deed of trust or first mortgage (as applicable based on the jurisdiction
in question) with respect to the Owned Real Property designated on Schedule
4.13-A as Initially Secured Owned Real Property (the “Initially Secured Owned
Real Properties”), in form and substance reasonably satisfactory to the Lender
and its counsel, duly executed by the applicable Borrower and prepared for
filing with the applicable recording authority;

 
 
(C)
commitments for an American Land Title Association policy or state equivalent
policy of title insurance, with such endorsements as the Lender may reasonably
require, issued by an insurer in such amounts as the Lender may reasonably
require with respect to each of the Initially Secured Owned Real Properties and
insuring the Lender’s first priority lien on said real estate, subject only to
such exceptions as the Lender in its discretion may approve, together with such
evidence relating to the payment of liens or potential liens as the Lender may
require;

 
 
(D)
an account control agreement duly executed by the applicable financial
institution and the applicable Borrowers, or other withdrawal release control
with respect to the Control Account, in either case in form and substance
satisfactory to the Lender directing that (i) all withdrawals from the Control
Account shall be subject to approval of Lender; and (ii) after the occurrence
and during the continuance of an Event of Default, on notice by Lender, all of
the accounts set forth on Schedule 4.16 (other than the Control Account) shall
be in the exclusive control of the Lender; and

 
 
22

--------------------------------------------------------------------------------

 
 
 
(E)
a termination and release agreement in form and substance satisfactory to the
Lender, duly executed by the Textron Lenders (or their applicable successors and
assigns) providing for the immediate release of all of its security interests in
the assets of the Borrowers then held as collateral securing the Textron
Facility, subject only to the condition of satisfaction of the obligations
thereunder.

 
 
(iv)
Copies of (A) the audited consolidated balance sheets for the Borrowers as of
March 27, 2009 and March 26, 2010, and the related audited consolidated
statements of operations and cash flows for the fiscal year ending as of such
date; (B) the unaudited consolidated balance sheet of the Borrowers as of
September 24, 2010, and the related unaudited statements of operations and cash
flows for the three and six-month periods ending as of such date; and (C) the
unaudited balance sheets and related statements of operations, stockholders’
equity, and cash flow as of and for the month ended October 29, 2010, all of
which have been made available to Lender;

 
 
(v)
Receipt by the Lender of the following (or their equivalent) for each of the
Borrowers, certified by a Responsible Officer as of the Closing Date to be true
and correct and in force and effect as of such date:

 
 
(A)
Resolutions.  Copies of resolutions of the board of directors approving and
adopting the respective Credit Documents, the transactions contemplated therein
and authorizing execution and delivery thereof;

 
 
(B)
Good Standing.  Copies of certificates of good standing, existence or its
equivalent certified as of a recent date by the appropriate Governmental Bodies
of the state of incorporation; and

 
 
(C)
Incumbency Certificate.  A certificate of the Secretary or an Assistant
Secretary of each of the Borrowers certifying the names and true signatures of
each officer of each Borrower who has been authorized to execute and deliver any
Credit Document or other document required hereunder to be executed and
delivered by or on behalf of such Borrower; provided that no Secretary may
certify to his or her own signature.

 
 
(vi)
Officer’s Certificate Regarding Conditions Precedent.  A certificate, signed by
a Responsible Officer of each of the Borrowers, stating that each of the
conditions specified in Section 3.02(a) and Section 3.02(b) has been satisfied;
and

 
 
(vii)
Other Documents and Information.  Such additional documents, information and
materials as the Lender may reasonably request.

 
 
23

--------------------------------------------------------------------------------

 
 
(d)         Absence of Legal Proceedings.  There shall be no action, suit,
investigation or proceeding (other than the Bankruptcy Cases) pending in any
court or before any arbitrator or governmental instrumentality which, in the
sole discretion of the Lender (as evidenced by the funding of the initial
Borrowing hereunder; provided that the Lender shall not be deemed to be bound by
such determination of materiality for any other purpose under this Agreement),
could be expected to have a Material Adverse Effect.
 
(e)          DIP Financing Orders.  The Lender shall have received evidence
satisfactory to the Lender, in its sole discretion, that the Interim DIP
Financing Order has been entered by the Bankruptcy Court and docketed by the
Clerk of the Bankruptcy Court, and that such order shall be in full force and
effect and shall not have been vacated, reversed, modified, amended, or stayed
pending appeal.  The Interim DIP Financing Order shall be satisfactory in
content to the Lender and shall, among other things:
 
 
(i)
authorize the Borrowers to enter into this Agreement and the other Credit
Documents, grant the Liens provided for herein and therein, execute all of the
documents required hereby and thereby, repay all Indebtedness incurred by the
Borrowers pursuant to this Agreement and the other Credit Documents, and perform
any and all other obligations of the Borrowers under this Agreement and the
other Credit Documents;

 
 
(ii)
provide that this Agreement and the other Credit Documents shall be binding upon
and enforceable against any trustee in the Bankruptcy Cases or any trustee in
any ensuing chapter 7 bankruptcy case should conversion to one or more cases
under chapter 7 of the Bankruptcy Code;

 
 
(iii)
with respect to the Obligations, grant secured status pursuant to sections
364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code with respect to all Liens
granted to the Lender pursuant to this Agreement and the other Credit Documents
and provide that such Liens shall be automatically perfected and have priority
over and be senior to any and all other Liens in any of the Collateral subject
only to (A) validly existing Liens of the Textron Agent and the Textron Lenders
under the Textron Facility, (B) validly existing Liens of Virgo under the Virgo
Credit Agreement and (C) Liens existing as of the Petition Date (the items
referred to in clauses (A), (B) and (C) are, collectively, the “Senior Liens”)
and the Carve-Out;

 
 
(iv)
provide that the Obligations constitute allowed administrative expense claims
pursuant to section 364(c)(1) of the Bankruptcy Code having priority over all
administrative expenses of the kind specified in sections 503(b) and 507(b) of
the Bankruptcy Code (except as otherwise provided in this Agreement);

 
 
(v)
state that there shall be no priming of any Lien of the Lender other than
pursuant to this Agreement;

 
 
24

--------------------------------------------------------------------------------

 
 
 
(vi)
provide that the automatic stay of section 362(a) of the Bankruptcy Code is
modified to permit the Lender, upon the occurrence and during the continuance of
a Default or an Event of Default, to (A) terminate the Commitments and
accelerate all of the Obligations and all other obligations under this Agreement
and the other Credit Documents without notice; and (B) exercise any other rights
and remedies under the Credit Documents, the DIP Financing Orders or applicable
Law after providing five Business Days prior written notice to the Borrowers,
any Statutory Committee appointed in the Bankruptcy Cases and the office of the
United States Trustee with only one notice required, for any Event of Default,
or series of Events of Default arising out of the same circumstances.

 
(f)          Motions, Etc.  The Lender shall have reviewed and found
satisfactory (i) all motions, orders and other pleadings or related documents to
be filed or submitted to the Bankruptcy Court in connection with this Agreement,
including the Critical Vendor Motion; and (ii) all First Day Orders and related
orders to be filed by the Borrowers with the Bankruptcy Court in the Bankruptcy
Cases;
 
(g)         Initial Projected Budget.  The Lender shall have received the
Initial Projected Budget, in form, scope and substance satisfactory to the
Lender in its sole discretion;
 
(h)         No Performance Triggers.  No Performance Trigger shall have occurred
and be continuing, and no event, condition or change shall exist or have
occurred that, individually or in the aggregate, could reasonably be expected to
cause a Performance Trigger to occur; and
 
(i)          No Material Adverse Change.  Since the Petition Date, there shall
have been no event, condition or change that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect (other than those
events caused by or arising out of the Bankruptcy Cases, including the loss of
certain employees, officers, and directors by termination, resignation, or
otherwise) in (i) the business, condition, operations, assets, or prospects of
the Borrowers; (ii) the ability of the Borrowers to perform under this
Agreement; or (iii) the ability of the Lender to enforce this Agreement and the
obligations of the Borrowers hereunder.
 
Section 3.02     Conditions Precedent to Each Borrowing.  The obligation of the
Lender to fund any Borrowing (including the Borrowing being made by the Lender
on the Closing Date) shall be subject to the further conditions precedent that:
 
(a)         Accuracy of Certain Statements.  The following statements shall be
true on the date of such Loan, before and after giving effect thereto, and to
the application of the proceeds therefrom (and the acceptance by the Borrowers
of the proceeds of such Loan shall constitute a representation and warranty by
the Borrowers that on the date of such Loan such statements are true):
 
 
(i)
The representations and warranties of the Borrowers contained in Article IV of
this Agreement and in the other Credit Documents are true and correct on and as
of such date as though made on and as of such date (unless such representations
and warranties are made as of another date, in which case they shall be true and
correct as of such date);

 
 
25

--------------------------------------------------------------------------------

 
 
 
(ii)
No Default or Event of Default has occurred and is continuing or will result
from the Loan being made on such date; and

 
 
(iii)
No Performance Trigger has occurred and is continuing and no event, condition or
change that, individually or in the aggregate, could reasonably be expected to
cause a Performance Trigger to occur.

 
(b)         No Violation of Law or Injunction.  The making of the Loan on such
date does not violate any Law and is not enjoined, temporarily, preliminarily or
permanently.
 
(c)         Final Order.  With respect to any Loan requested to be funded after
January 13, 2011, the Final DIP Financing Order shall have become a Final Order.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to enter into this Agreement, the Borrowers, jointly and
severally, hereby represent and warrant to the Lender on the date hereof and on
each date that a Weekly Budget is delivered, that:
 
Section 4.01     Financial Condition.  The Borrowers have provided to the Lender
the following consolidated financial statements with respect to the Borrowers:
(a) audited balance sheets and related statements of operations, stockholders’
equity, and cash flows as of and for the fiscal years ended March 27, 2009 and
March 26, 2010; (b) unaudited balance sheets and related statements of
operations, stockholders’ equity, and cash flow as of and for the three- and
six-month periods ended September 24, 2010; and (c) unaudited balance sheets and
related statements of operations, stockholders’ equity, and cash flow as of and
for the month ended October 29, 2010.  All of such financial statements
(including the notes thereto) have been prepared in accordance with GAAP
throughout the periods covered thereby and present fairly, in all material
respects, the respective financial positions of the Borrowers as of such dates
and the respective results of operations of the Borrowers for such periods;
provided, however, that the financial statements referred to in clauses (b) and
(c) above are subject to normal year-end adjustments and lack footnotes and
other presentation items required by GAAP.
 
Section 4.02     No Changes or Restricted Payments.  Since September 24, 2010,
except as set forth in Schedule 4.02 (a) other than the commencement of the
Bankruptcy Cases, there has been no circumstance, development or event relating
to or affecting the Borrowers which has had or would be reasonably expected to
have a Material Adverse Effect; and (b) except as permitted herein, no
Restricted Payments have been made or declared by the Borrowers.

 
26

--------------------------------------------------------------------------------

 
 
Section 4.03     Due Incorporation and Authority.  Each Borrower is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the Laws of the state of its
organization and has all necessary corporate, limited liability company or
limited partnership power and authority to own, lease and operate its assets and
to carry on its business as it is now being conducted, except where such failure
would not reasonably be expected to have a Material Adverse Effect.  Each
Borrower has all requisite corporate, limited liability company or limited
partnership power and authority to enter into this Agreement and all of the
other Credit Documents to which it is a party and carry out its obligations
hereunder and consummate the transactions contemplated hereby and thereby.  The
execution and delivery by such Borrower of this Agreement, the performance by
such Borrower of its respective obligations hereunder and the consummation by
such Borrower of the transactions contemplated hereby have been duly authorized
by all requisite corporate, limited liability company or limited partnership
action on the part of such Borrower.  This Agreement and all of the other Credit
Documents have been duly executed and delivered by each Borrower, and, upon due
authorization, execution and delivery hereof by the Lender, each of the Credit
Documents shall constitute the legal, valid and binding obligation of each
Borrower party thereto, enforceable against each such Borrower in accordance
with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar Laws affecting creditors
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at Law).
 
Section 4.04     No Conflicts; Default or Event of Default.
 
(a)         The execution and delivery by Borrowers of this Agreement, the
consummation of the transactions contemplated hereby, and the performance by the
Borrowers of this Agreement in accordance with its terms shall not:
 
 
(i)
violate the certificate of incorporation or by-laws or comparable organizational
instruments of any Borrower or contravene any resolution adopted by the
directors, managers, shareholders, members or partners of any Borrower or any
Borrower;

 
 
(ii)
violate any Law to which any Borrower, the Business, any of the Property, any of
the Borrowers is bound or subject;

 
 
(iii)
result in the imposition or creation of any Lien (other than a Permitted Lien)
on any Property of any Borrower; or

 
 
(iv)
violate, result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, or require any
consent of any Person (including any Governmental Body) pursuant to, any
Contractual Obligation or Permit to which any Borrower is a party or by which it
is bound, or any Permit held by a Borrower, except for consents, approvals or
authorizations of, or declarations or filings with, the Bankruptcy Court;

 
provided, however, that each of the cases set forth in clauses (ii), (iii) and
(iv) above is subject to exceptions that (A) would not reasonably be expected,
either individually or in the aggregate, to prevent or materially delay the
consummation by the Borrowers of the transactions contemplated by this
Agreement; or (B) arise as a result of any facts or circumstances relating to
the Lender or any of its Affiliates.

 
27

--------------------------------------------------------------------------------

 


(b)         Except as set forth on Schedule 4.04(b), no Borrower has defaulted
on any payment under or with respect to any Contractual Obligation owed by it
other than those defaults which in the aggregate have no Material Adverse Effect
and no Default or Event of Default hereunder has occurred and is continuing.
 
Section 4.05     Organizational Documents; Meeting Minutes.  The Borrowers have
delivered to the Lender prior to the date hereof true, accurate and complete
copies of the certificate of incorporation and bylaws, or comparable
organizational instruments, of the Borrowers as in effect on the date hereof.
 
Section 4.06     Litigation.  Except for the Bankruptcy Cases and other matters
on the docket related thereto and except as otherwise disclosed on Schedule
4.06, (i) there are no material claims (including with respect to product
liability claims) pending or, to the Knowledge of the Borrowers, threatened
against any Borrower with respect to the Business (or any part thereof), any of
the Real Properties or any of the other Property of the Borrowers; and (ii)
there are no claims pending or, to the Knowledge of the Borrowers, threatened by
or against any Borrower that challenge the validity of this Agreement or any of
the transactions contemplated hereby or that, either individually or in the
aggregate, would reasonably be expected to prevent or materially delay the
consummation by the Borrowers of the transactions contemplated by this
Agreement.
 
Section 4.07     Intellectual Property.  Each of the Borrowers owns, or has the
legal right to use, the Intellectual Property necessary for it to conduct its
Business as currently conducted.  No claim has been asserted and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does any
Borrower have Knowledge of any such claim, and to the Borrower's Knowledge the
use of such Intellectual Property by each Borrower does not infringe on the
rights of any Person.
 
Section 4.08     Taxes.  Each of the Borrowers, as applicable, has filed all
federal and other tax returns and material reports required to be filed, and has
paid all federal and other taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable unless such unpaid taxes and assessments (a) arose prior to the
Petition Date and are not the subject of a pending and unstayed assessment or
collection action; or (b) are (i) not yet past due or (ii) being contested in
good faith and by appropriate proceedings diligently pursued and as to which
adequate reserves determined in accordance with GAAP have been established on
such Borrower’s books and records and no Lien with respect to nonpayment thereof
has been asserted.  No Borrower is aware of any proposed tax assessments against
it, with respect to any prior period, in excess of amounts accrued on its
financial statements (as required to be accrued in accordance with GAAP), nor do
the Borrowers anticipate any further material tax liability with respect to any
open taxable years taken as a whole in excess of accrued amounts.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 4.09     ERISA.
 
(a)          During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best Knowledge of the Borrowers, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Plan; (ii) no “accumulated funding deficiency,” as
such term is defined in section 302 of ERISA and section 412 of the Internal
Revenue Code, whether or not waived, has occurred with respect to any Plan;
(iii) each Plan has been maintained, operated and funded in compliance with its
own terms and in material compliance with the provisions of ERISA, the Internal
Revenue Code and any other applicable federal or state Laws; and (iv) no Lien in
favor of the PBGC or a Plan has arisen or is reasonably likely to arise on
account of any Plan.
 
(b)          The actuarial present value of all “benefit liabilities” (as
defined in section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Accounting Standards
Codification (“FASB ASC”) 960, 962 and 965, utilizing the actuarial assumptions
used in such Plan’s most recent actuarial valuation report), did not exceed as
of such valuation date the fair market value of the assets of such Plan.
 
(c)          Neither the Borrowers nor any ERISA Affiliate has incurred, or, to
the best Knowledge of the Borrowers, could be reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Borrowers nor any ERISA Affiliate would become subject to any
withdrawal liability under ERISA if the Borrowers or any ERISA Affiliate were to
withdraw completely from all Multiemployer Plans and Multiple Employer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made.  Neither the Borrowers nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of section 4241 of ERISA), is insolvent
(within the meaning of section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
Knowledge of the Borrowers, reasonably expected to be in reorganization,
insolvent, or terminated.
 
(d)          No prohibited transaction (within the meaning of section 406 of
ERISA or section 4975 of the Internal Revenue Code) or breach of fiduciary
responsibility has occurred with respect to a Plan which has subjected or may
subject the Borrowers or any ERISA Affiliate to any liability under sections
406, 409, 502(i) or 502(l) of ERISA or section 4975 of the Internal Revenue
Code, or under any agreement or other instrument pursuant to the Borrowers or
any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.
 
(e)          Neither the Borrowers nor any ERISA Affiliate has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the FASB ASC 715.  Each Plan which is a welfare plan (as defined
in section 3(1) of ERISA) to which sections 601-609 of ERISA and section 4980B
of the Internal Revenue Code apply has been administered in compliance in all
material respects of such sections.
 
(f)           Neither the execution nor delivery of this Agreement nor the
consummation of the financing transactions contemplated thereunder will involve
any transaction which is subject to the prohibitions of sections 404, 406 or 407
of ERISA or in connection with which a tax could be imposed pursuant to
section 4975 of the Internal Revenue Code.

 
29

--------------------------------------------------------------------------------

 
 
 Section 4.10     Governmental Regulations, Etc.
 
(a)          No part of the proceeds of the Loan hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U.  If requested by the Lender, the
Borrowers will furnish to the Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.  No Indebtedness being reduced or retired out of the proceeds of the Loan
hereunder was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T.  “Margin stock” within the meanings of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Borrowers and their Subsidiaries.  None of the transactions contemplated by this
Agreement (including the direct or indirect use of the proceeds of the Loan)
will violate or result in a violation of the Securities Act of 1933, as amended
or the Exchange Act, or regulations issued pursuant thereto, or Regulation T, U
or X.
 
(b)          No Borrower intends to, and no Borrower will, use any proceeds of
the Loan for any purpose that is improper under the Bankruptcy Code.
 
(c)          The Borrowers are not subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act or the Investment
Company Act of 1940, each as amended.  In addition, none of the Borrowers is (i)
an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company; or (ii) a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.
 
(d)          No director, executive officer or principal shareholder of the
Borrowers is a director, executive officer or principal shareholder of the
Lender.  For the purposes hereof the terms “director”, “executive officer” and
“principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O.
 
Section 4.11     No Subsidiaries.  Except as set forth on Schedule 4.11, each of
the Borrowers represents that, as of the Closing Date, there are no
Subsidiaries.
 
Section 4.12     Use of Proceeds.
 
(a)          The proceeds of the Loan made hereunder shall be used by the
Borrowers solely as set forth in Section 2.02 above:
 
 
(i)
to pay in full the Textron Facility;

 
 
(ii)
to make payments under the Critical Vendor Motion and any order of the
Bankruptcy Court thereon;

 
 
(iii)
to pay the payables owed by the Borrowers that have been approved by the Lender
pursuant to the budgetary approval process as outlined in Section 5.01(d)(ii)
below; and

 
 
30

--------------------------------------------------------------------------------

 
 
 
(iv)
for general working capital purposes (including the contribution to corporate
overhead expenses and general restructuring costs as provided for herein).

 
(b)          None of the proceeds of the Loan may be used by the Borrowers to
amortize, repay or prepay any Indebtedness of the Borrowers for borrowed money,
except as expressly provided herein with respect to the Textron Facility and
such payments as are expressly consented to in writing by the Lender after the
date hereof.
 
(c)          No proceeds of the Loan or the Collateral will be used by the
Borrowers or any other Person (including any statutory committee appointed in
the Bankruptcy Cases) to (i) object to or contest in any manner, or raise any
defenses to, the validity, extent, perfection, priority or enforceability of the
Obligations, the Liens granted to the Lender under this Agreement and the
Collateral Documents or any other rights or interests of the Lender under this
Agreement and the other Credit Documents; or (ii) assert any claims or causes of
action, including any actions under Chapter 5 of the Bankruptcy Code, against
the Lender.
 
Section 4.13     Real Property.
 
(a)          Schedule 4.13-A lists the street address of each parcel of Owned
Real Property.  The applicable Borrower has fee simple title to each Owned Real
Property.  Except for the Owned Real Property, no Borrower now owns any interest
in any real property, other than leasehold interests and other than the REO real
property obtained from HUD or other parties and held for sale.
 
(b)          Schedule 4.13-B lists the street address (where available) of each
parcel of Leased Real Property (the Leased Real Property together with the Owned
Real Property, are collectively referred to herein as the “Real Properties”),
with respect to each lease (each a “Real Property Lease”) in effect with respect
to each Leased Real Property.
 
(c)          The Borrowers have delivered to the Lender complete and accurate
copies of all Real Property Leases, including all addenda, amendments,
extensions and supplements thereto and assignments thereof.  No Borrower has
entered into any contract, arrangement or understanding with any third party
landlord, written or oral, that in any way alters or affects the express terms
and conditions of any Real Property Lease.  Each Real Property Lease is valid
and binding on the applicable Borrower and, to the Knowledge of the Borrowers,
the counterparties thereto, and is in full force and effect.  No Borrower is in
default under any Real Property Lease and, to the Knowledge of the Borrowers, no
other counterparty to any Real Property Lease is in default thereof which, in
either case could reasonably be expected to have a Material Adverse
Effect.  Except as provided in the lease documents delivered to the Lender, to
the Knowledge of Borrowers, no Borrower has (i) subleased, licensed or otherwise
granted any Person the right to use or occupy any Leased Real Property or any
portion thereof, or (ii) collaterally assigned or granted any other Lien in or
over any Real Property Lease or any interest therein.
 
(d)          The Borrowers’ use of the Real Properties for the various purposes
for which they are presently being used are permitted as of right under all
applicable Laws (including zoning Laws) except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect.

 
31

--------------------------------------------------------------------------------

 
 
(e)          To the Knowledge of the Borrowers except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect, (i)
all of the Real Properties, including buildings, fixtures and other improvements
thereon, are in good operating condition and repair, ordinary wear and tear
excepted, and no Owned Real Property is in need of repair other than as part of
routine maintenance in the ordinary course of business; and (ii) all buildings,
structures, improvements and fixtures on each of the Real Properties are in
compliance in all material respects with all applicable Laws, including
Occupational Safety and Health Laws.
 
(f)           To the Knowledge of the Borrowers, except as provided in the Real
Property Leases or recorded in the real property records, and except as set
forth in Schedule 4.13(f), no Borrower has (i) leased, subleased, licensed or
otherwise granted to any Person the current or future right to use or occupy any
of the Real Properties or any portion thereof; or (ii) granted to any Person any
option, right of first refusal, offer, or other contract or right to purchase,
acquire, lease, sublease, assign or dispose of any interest in any of the Real
Properties.
 
(g)          The Real Properties constitute all of the real property currently
used by the Borrowers in the conduct of the Business.
 
(h)          There does not exist any actual or, to the Knowledge of the
Borrowers, overtly threatened or contemplated condemnation or eminent domain
proceeding that affects or could be reasonably expected to affect any Real
Property or any part thereof, and no Borrower has received any written notice of
the intention of any Governmental Body to undertake any such proceeding with
respect to any of the Real Properties, or any part thereof that in either case
would reasonably be expected to have a Material Adverse Effect.
 
(i)           Except as set forth on Schedule 4.13(i), no Borrower has any
ongoing dispute or disagreement with any landlord in respect of any obligation
of such Borrower or such landlord under the terms of any Real Property Lease or
under applicable Law with respect to any Leased Real Property, other than such
disputes arising from and solely related to the Bankruptcy Cases.
 
 Section 4.14     Environmental Matters.
 
(a)          Except as set forth in Schedule 4.14, each Borrower is currently,
and since January 1, 2005 has been, in compliance in all material respects with
all applicable Environmental Laws applicable to its Business, the Property and
the Property of its direct and indirect Subsidiaries.  Except as set forth in
Schedule 4.14, there are no claims pursuant to any Environmental Law pending or,
to the Knowledge of the Borrowers, threatened against any Borrower in connection
with the conduct or operation of the Business or the ownership or use of any of
the Real Properties (or any of them).  Except as set forth in Schedule 4.14,
within the past five years, no Borrower has received any actual or threatened
order, notice or other written communication from any Governmental Body or other
Person of any actual or potential violation or failure of any Borrower to comply
with any Environmental Law or of any actual or threatened obligation on the part
of any Borrower to undertake or bear the cost of any Environmental, Health and
Safety Liabilities with respect to any of the Real Properties or any of its
other Property.

 
32

--------------------------------------------------------------------------------

 
 
(b)          Except as set forth in Schedule 4.14, no Borrower is currently
required to undertake any corrective or remedial obligation under any
Environmental Law with respect to the Business, any of its Property or any of
the Leased Real Properties.
 
(c)          The Borrowers have made available to the Lender all Phase I and
Phase II, if any, environmental reports, other engineering reports and any other
material documents in the Borrowers’ possession relating to any environmental or
health or safety matters, relating to the Real Properties and any of its other
Property.  Except as set forth on Schedule 4.14, or except to the extent
disclosed in such environmental and engineering reports, to the Knowledge of the
Borrowers, there are no Hazardous Materials present on or in the environment at
any of the Real Properties, including any Hazardous Materials contained in
barrels, aboveground or underground storage tanks, landfills, land deposits,
dumps, equipment (whether movable or fixed) or other containers, either
temporary or permanent, and deposited or located in land, water, sumps, or any
other part of any of the Real Properties, or incorporated into any structure
therein or thereon, except in material compliance with all applicable
Environmental Laws.
 
(d)          Except as set forth on Schedule 4.14, no Borrower has conducted or
knowingly permitted any Hazardous Activity on or with respect to any of the Real
Properties.
 
 Section 4.15     Disclosure.
 
(a)          Neither this Agreement, any of the financial statements delivered
to the Lender, any other document, certificate or statement furnished to the
Lender (with the exception of any Projected Budget or Weekly Budget) nor any of
the information delivered in writing to the Bankruptcy Court by or on behalf of
the Borrowers in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein not
misleading.
 
(b)          Each Projected Budget (including the Initial Projected Budget) and
Weekly Budget furnished to the Lender by or on behalf of any member of the
Borrowers in connection with the transactions contemplated hereby have been
prepared in good faith on the basis of reasonable assumptions.
 
 Section 4.16     Bank Accounts.  Schedule 4.16 contains a complete and accurate
list of all bank accounts maintained by the Borrowers with any bank or other
financial institution.
 
 Section 4.17     Account Debtors.  Schedule 4.17 lists the address in the
Borrowers’ records of each Person who is obligated to remit payments of any kind
to any Borrower.
 
 Section 4.18     Insurance.  All policies of insurance of any kind or nature
owned by or issued to the Borrowers, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation and employee health and welfare insurance, are
(a) in full force and effect; (b) to the Knowledge of the Borrowers, sufficient;
and (c) of a nature and provide such coverage as is customarily carried by
companies of the size and character of such Person.

 
33

--------------------------------------------------------------------------------

 
 
 Section 4.19     Labor Matters.  Except as set forth on Schedule 4.19,
 
(a)          There are no strikes, work stoppages, slowdowns or lockouts pending
or, to the Knowledge of the Borrowers, threatened against or involving the
Borrowers, other than those which in the aggregate have no Material Adverse
Effect.
 
(b)          There are no arbitrations or grievances pending against or
involving the Borrowers, nor are there any arbitrations or grievances, to the
Knowledge of the Borrowers, threatened involving the Borrowers, other than those
which, in the aggregate, if resolved adversely to the Borrowers, would have no
Material Adverse Effect.
 
(c)          There is no organizing activity involving the Borrowers pending or,
to the Knowledge of the Borrowers, threatened by any labor union or group of
employees, other than those which in the aggregate have no Material Adverse
Effect.  There are no representation proceedings pending or, to the Knowledge of
the Borrowers, threatened with the National Labor Relations Board, and no labor
organization or group of employees of the Borrowers has made a pending demand
for recognition, other than those which in the aggregate have no Material
Adverse Effect.
 
(d)          There are no unfair labor practices charges, grievances or
complaints pending or in process or, to the Knowledge of the Borrowers,
threatened by or on behalf of any employee or group of employees of the
Borrowers, other than those which in the aggregate, if adversely determined,
would have no Material Adverse Effect.
 
(e)          There are no complaints or charges against the Borrowers pending
or, to the Knowledge of the Borrowers, threatened to be filed with any federal,
state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment by
the Borrowers of any individual, other than those which in the aggregate, if
resolved adversely, would have no Material Adverse Effect.
 
(f)           The Borrowers are in compliance with all Laws, and all orders of
any court, Governmental Body or arbitrator, relating to the employment of labor,
including all such Laws relating to wages, hours, collective bargaining,
discrimination, civil rights, and the payment of withholding and/or social
security and similar taxes, except for such non-compliances that in the
aggregate have no Material Adverse Effect.
 
 Section 4.20     Reorganization Matters.
 
(a)          The Borrowers’ bankruptcy cases jointly administered as the
Bankruptcy Cases were commenced on the Petition Date in accordance with
applicable Law and proper notice thereof and proper notice of the hearings to
consider entry of the Interim DIP Financing Order has been given and proper
notice of the hearing to consider entry of the Final DIP Financing Order will be
given.

 
34

--------------------------------------------------------------------------------

 
 
(b)          After entry of the Interim DIP Financing Order and Final DIP
Financing Order, as applicable, the Obligations will constitute allowed
administrative expense claims in the Bankruptcy Cases having priority over all
administrative expense claims and unsecured claims against the Borrowers now
existing or hereafter existing, of any kind whatsoever, to the extent provided
and as more fully set forth in the Interim DIP Financing Order and Final DIP
Financing Order.
 
(c)          Except as otherwise set forth herein, after the entry of the
Interim DIP Financing Order and Final DIP Financing Order, as applicable, the
Obligations will be secured by valid and perfected Liens on all of the
Collateral and such Liens shall have the priorities set forth in the Interim DIP
Financing Order and Final DIP Financing Order and the other Credit Documents.
 
(d)          Notwithstanding any failure on the part of the Lender to perfect,
maintain, protect or enforce any Liens and security interests in the Collateral
granted pursuant to this Agreement, the  Interim DIP Financing Order and Final
DIP Financing Order (when entered) shall automatically, and without further
action by any Person, perfect such Liens and security interests against the
Collateral.
 
(e)          The Interim DIP Financing Order and Final DIP Financing Order (with
respect to the period on and after entry of the Final DIP Financing Order), as
the case may be, are in full force and effect and have not been reversed,
stayed, modified, varied or amended without the consent of the Lender.
 
(f)           After the entry of the Interim DIP Financing Order (with respect
to the period prior to entry of the Final DIP Financing Order) or the Final DIP
Financing Order (with respect to the period on and after entry of the Final DIP
Financing Order), notwithstanding the provisions of section 362 of the
Bankruptcy Code, upon the Maturity Date of any of the Obligations (whether by
acceleration or otherwise), the Lender shall be entitled to immediate payment of
such Obligations and to enforce the remedies provided for hereunder and under
the other Credit Documents, without further application to or order by the
Bankruptcy Court, as more fully set forth in the Interim DIP Financing Order and
Final DIP Financing Order, as applicable.
 
 Section 4.21     Investment Banking and Finder’s Fees.  Except for the fee paid
to Raymond James & Associates, Inc., no Borrower has paid or agreed to pay, or
reimburse any other party with respect to, any investment banking or similar or
related fee, underwriter’s fee, finder’s fee, or broker’s fee to any Person in
connection with this Agreement.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
As long as any of the Obligations or Commitments remain outstanding, the
Borrowers agrees with the Lender that:
 
 Section 5.01     Financial Statements.
 
The Borrowers shall furnish, or cause to be furnished, to the Lender:

 
35

--------------------------------------------------------------------------------

 
 
(a)         Audited Financial Statements.  As soon as available, but in any
event within 75 days after the close of each fiscal year of PHH and its
consolidated companies, audited consolidated balance sheets of PHH and its
consolidated companies as of the close of such fiscal year, and audited
consolidated statements of income and retained earnings and cash flows of PHH
and its consolidated companies for such fiscal year, together with (i) copies of
the reports and certificates relating thereto of independent certified public
accountants of recognized standing selected by PHH and reasonably satisfactory
to the Lender; (ii) such accountants’ letter to management relating to such
financial statements; and (iii) a report of the Chief Executive Officer or Chief
Financial Officer of PHH containing management’s discussion and analysis of PHH
and its consolidated companies’ financial condition, results of operations and
affairs for such year.
 
(b)         Quarterly Financial Statements.  As soon as available, but in any
event within forty (40) days after the close of each of the first three fiscal
quarters of PHH and its consolidated companies, unaudited consolidated balance
sheets of PHH and its consolidated companies as of the close of each such fiscal
quarter and unaudited consolidated statements of income, retained earnings and
cash flows of PHH and its consolidated companies for such quarter and, for the
second and third quarter only, for the period from the beginning of the fiscal
year to the end of each such quarter, each such balance sheet and statement of
income and retained earnings and changes in financial position to be certified
by the Chief Executive Officer and Chief Financial Officer of the Borrowers as
fairly presenting in all material respects the financial condition and results
of operation of PHH and its consolidated companies; provided that any such
certificate may state that the accompanying balance sheet and statements are
subject to normal year-end footnote disclosures.
 
(c)         Borrowers-Prepared Monthly Financial Statements.  As soon as
available but in any event within ten Business Days after the close of each
calendar month of each fiscal year of the Borrowers, (a) unaudited consolidated
balance sheets of the Borrowers, together with a current report of Inventory (in
form and substance reasonably acceptable to Agent), in each case, as of the last
day of such fiscal month; and (b) unaudited consolidated statements of income of
the Borrowers for such fiscal month and for the period from the beginning of the
fiscal year to the end of such fiscal month, each such balance sheet, report of
Inventory and statement of income and changes in financial position to be
certified by the Chief Executive Officer and Chief Financial Officer of the
Borrowers as fairly presenting in all material respects the financial condition
and results of operation of the Borrowers; provided that any such certificate
may state that the accompanying balance sheet and statements are subject to
normal quarter and year-end adjustments and normal footnote disclosures.
 
(d)         Borrowers-Prepared Budgets and Reconciliations.
 
 
(i)
An itemized budget for the Borrowers in form, scope and substance satisfactory
to, and approved by, the Lender in its sole discretion (the “Projected Budget”),
(A) initially for the 13-week period immediately following the Closing Date (the
“Initial Projected Budget”), to be delivered at least five days prior to the
Closing Date; and (B) each week thereafter, on each Thursday (or, if such day is
not a Business Day, the immediately preceding Business Day) not later than 11:00
A.M. (Mountain Standard Time), a revised Projected Budget for the immediately
following 13-week period together with a certificate from the Chief Financial
Officer of the Borrowers explaining any variances from the Initial Projected
Budget.


 
36

--------------------------------------------------------------------------------

 
 
 
(ii)
On each Thursday (or, if such day is not a Business Day, the immediately
preceding Business Day) not later than 11:00 A.M. (Mountain Standard Time) after
the Closing Date, an itemized budget for the Borrowers (which may include
optional prepayments of the Loan), in the form attached hereto as Exhibit B, and
approved by, the Lender in its sole discretion for the immediately following
week (the “Weekly Budget”), specifying therein (A) the amount of Collections
requested for release to satisfy the budgeted obligations of the Borrowers for
such week; (B) the aggregate amount of any proposed Borrowing in excess of such
requested Collections, required to satisfy the budgeted obligations of the
Borrowers for such week; and (C) a description in reasonable detail of the
proposed use of proceeds of such requested Collections and, if applicable,
Borrowing, together with a certificate from the Chief Financial Officer of the
Borrowers explaining any variances between the actual results from operations
from the previous week and the amounts set forth in the previously delivered
Weekly Budget.

 
 
(iii)
On each Thursday (or, if such day is not a Business Day, the immediately
preceding Business Day) not later than 11:00 A.M. (Mountain Standard Time) after
the Closing Date, a report, in form and substance satisfactory to the Lender in
its sole discretion, delivered by the Borrowers specifying therein, including
reasonable detail, the aggregate Borrowers’ reported aggregate new and used home
retail Inventory at wholesale invoice plus the PHH and Nationwide Homes, Inc.
aggregate Accounts Receivable to independent retailers, builders and
developments, and the Borrowers’ retail (segment 03) Accounts Receivable as of
the end of the prior week, together with a certificate from the Chief Financial
Officer of the Borrowers explaining any relevant changes in the level thereof.

 
 
(iv)
Within ten Business Days after each Performance Trigger Test Date, a report, in
form and substance satisfactory to the Lender in its sole discretion, delivered
by the Borrowers specifying therein, including reasonable detail, the Borrowers’
aggregate Inventory value and aggregate Accounts Receivable Value as of such
Performance Trigger Test Date (each, a “Performance Trigger Report”), together
with a certificate from the Chief Financial Officer of the Borrowers comparing
the above–reported amounts as a percentage of the same amounts reported as of
October 29, 2010 and explaining any relevant changes in the level thereof.

 
 
37

--------------------------------------------------------------------------------

 
 
All such financial statements and reports delivered pursuant to this Section
5.01 shall be complete and correct in all material respects (subject, in the
case of interim statements, to normal year-end audit adjustments) and shall be
prepared in reasonable detail and, in the case of the annual and quarterly
financial statements provided in accordance with subsections (a) and (b) above,
in accordance with GAAP applied consistently throughout the periods reflected
therein and further accompanied by a description of, and an estimation of the
effect on the financial statements on account of, any change in the application
of accounting principles.
 
Section 5.02     Certificates; Other Information.
 
The Borrowers shall furnish, or cause to be furnished, to the Lender:
 
(a)         Officer’s Compliance Certificate.  Concurrently with the delivery of
the financial statements referred to in Section 5.01(a) and Section 5.01(b)
above, a certificate of a Responsible Officer, substantially in the form of
Exhibit C, stating that, to the best of such Responsible Officer’s Knowledge and
belief, (i) the financial statements fairly present in all material respects the
financial condition of the parties covered by such financial statements; (ii)
during such period the Borrowers have observed or performed in all material
respects the covenants and other agreements hereunder and under the other Credit
Documents relating to them, and satisfied in all material respects the
conditions contained in this Agreement to be observed, performed or satisfied by
them; and (iii) such Responsible Officer has obtained no Knowledge of any
Default or Event of Default except as specified in such certificate.
 
(b)         Accountants’ Reports.  Promptly upon receipt, a copy of any final
(as distinguished from a preliminary or discussion draft) “management letter” or
other similar report submitted by independent accountants or financial
consultants to the Borrowers in connection with any annual, interim or special
audit or which refers in whole or in part to any inadequacy, defect, problem,
qualification or other lack of fully satisfactory accounting controls utilized
by the Borrowers.
 
(c)         Bankruptcy Court Matters.  Promptly, copies of all pleadings,
motions, applications and other documents filed by the Borrowers with the
Bankruptcy Court or distributed by the Borrowers to the office of the United
States Trustee or to any Statutory Committee.
 
(d)         Other Information.  Promptly, such additional financial and other
information as the Lender may from time to time reasonably request.
 
Section 5.03     Notices.
 
The Borrowers shall give notice to the Lender of:
 
(a)         Defaults.  Immediately (and in any event within two days) after any
applicable officer has Knowledge of the occurrence of any Default or Event of
Default.
 
(b)         Contractual Obligations.  Promptly (and in any event within five
days) after any applicable officer has Knowledge of the occurrence of any
default or event of default under any Contractual Obligation of the Borrowers
which would reasonably be expected to have a Material Adverse Effect.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)         Legal Proceedings.  Promptly (and in any event within five days)
after any applicable officer has Knowledge of any litigation, or any
investigation or proceeding (including any environmental proceeding), or any
material development in respect thereof, affecting the Borrowers which, if
adversely determined, could result in liability in excess of $250,000.
 
(d)         ERISA.  Promptly (and in any event within ten days) after any
applicable officer has Knowledge or has reason to know of (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against any of their ERISA
Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which the Borrowers or any ERISA Affiliate
are required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Internal Revenue
Code; or (iv) any change in the funding status of any Plan that reasonably could
be expected to have a Material Adverse Effect; together with a description of
any such event or condition or a copy of any such notice and a statement by the
Chief Financial Officer of the Borrowers briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Borrowers with respect
thereto.  Promptly upon request, the Borrowers shall furnish the Lender with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Internal Revenue Code, respectively, for each “plan year” (within
the meaning of section 3(39) of ERISA).
 
(e)         Other.  Promptly (and in any event within five days), any other
development or event of which any applicable officer has Knowledge and
determines could reasonably be expected to have a Material Adverse Effect.
 
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers propose to take with respect thereto.
 
Section 5.04     Payment of Obligations.  Subject to the DIP Financing Orders
and to the Lender funding the Loan as required under this Agreement, the
Borrowers shall pay, discharge or otherwise satisfy, at or before maturity or
before they become delinquent (subject, where applicable, to specified grace
periods), as the case may be, all postpetition obligations of the Borrowers of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except when
the amount or validity of such obligations and costs is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Borrowers, as the case may be.

 
39

--------------------------------------------------------------------------------

 
 
Section 5.05     Conduct of Business and Maintenance of Existence.  Subject to
the DIP Financing Orders, the Borrowers shall (a) continue to engage, in
Business of the same general type as conducted on the Closing Date by the
Borrowers and similar or related businesses; (b) preserve, renew and keep in
full force and effect its corporate or other legal existence except as otherwise
permitted by this Agreement; (c) take all reasonable action to maintain all
rights, privileges, licenses and franchises necessary or desirable in the normal
conduct of their Business except to the extent that failure to comply therewith
would not, in the aggregate, have a Material Adverse Effect and (d) comply with
all post-petition Contractual Obligations, its certificate of incorporation or
by-laws (or other organizational or governing documents) and all Laws applicable
to it except to the extent that failure to comply therewith would not, in the
aggregate, have a Material Adverse Effect.
 
Section 5.06      Maintenance of Property; Insurance.
 
(a)         The Borrowers shall keep all of their material Property useful and
necessary in their Business in reasonably good working order and condition
(ordinary wear and tear excepted) except to the extent that failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect.
 
(b)         The Borrowers agree to maintain, at the levels and of the types set
forth in Schedule 5.06, insurance policies then in effect or, with respect
relevant workers’ compensation laws, at the level required to comply with and
maintain coverages required by relevant workers’ compensation laws, provided,
the Borrowers may continue to self insure or receive insurance through a state
fund where they currently do so or place Excess Employers Indemnity Insurance in
the State of Texas in lieu of a Workers’ Compensation Policy.  The Borrowers
shall assure that the insurance policies required by this Section shall continue
to be carried by insurance companies with a general policyholder service rating
of not less than “B++” as rated in the most recent available Best’s Insurance
Report. In the event that any such insurance company which provides a Borrower
an insurance policy or policies required by this Section is no longer
financially responsible and capable of fulfilling the requirements of such
policies in the reasonable opinion of the Lender, such Borrower shall use
commercially reasonable efforts to replace such insurance company within 30 days
of receipt of a written request of the Lender; provided, however, that the
amount of coverage required pursuant to this Section may be reduced or
eliminated, with the written consent of the Lender, if an insurance consultant
or insurance broker retained by any Borrower provides a written recommendation
that, based upon its evaluation of the such Borrower’s maximum foreseeable loss
in the event of a major conflagration, windstorm, explosion, riot, flood, or
similar event, a specified lesser amount is believed to be reasonable given the
nature of the risks insured.
 
(c)         With the exception of the Workers’ Compensation and Texas Excess
Employers Indemnity Insurance policies, all such policies shall name the
applicable Borrower and the Lender as insured parties, beneficiaries or loss
payees as their interests may appear.  Each policy shall be in such form and
contain such provisions as are generally considered standard for the type of
insurance involved and except for any workers’ compensation policy, shall
contain a provision to the effect that the insurer shall not cancel or
substantially modify the policy provisions without first giving thirty day
advance written notice thereof to the applicable Borrower and the Lender (except
for non-payment of premium).
 
 
40

--------------------------------------------------------------------------------

 
 
(d)         The Borrowers will give prompt written notice to the Lender of any
loss or claim in excess of $20,000 (regardless of whether it is covered by
insurance), and the Lender may make proof of loss if not made promptly by the
applicable Borrower.  Each insurance company is hereby authorized and directed
to make payment for such loss directly to the Lender instead of to the
applicable Borrower or to the applicable Borrower and the Lender
jointly.  Insurance proceeds or any part thereof may be applied by the Lender,
at its option, either to the reduction or payment of the Obligations (without
the premiums set forth in Section 2.06(c)) or to the repair, rebuilding and
restoration of the Property lost, damaged or destroyed, but the Lender shall not
be obligated to ensure the proper application of any amount paid over to the
applicable Borrower.
 
Section 5.07      Inspection of Property; Books and Records; Discussions.
 
(a)         Each Borrower shall keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all applicable
Laws shall be made of all dealings and transactions in relation to its
businesses and activities;
 
(b)         Each Borrower shall permit, during regular business hours and upon
reasonable notice by the Lender, the Lender, and its representatives, to visit
and inspect any of its properties and examine and make abstracts (including
photocopies) from any of its books and records;
 
(c)         Each Borrower shall permit the Lender to discuss the business,
operations, properties and financial and other condition of such Borrower (and,
to the extent applicable, the other Borrowers) with officers and employees of
such Borrower and such Borrower’s independent certified public accountants
(which shall be attended by a Responsible Officer if required by such
independent certified public accountants); and
 
(d)         Each Borrower shall permit the Lender and its representatives to
conduct audits from time to time of the Inventory and receivables of such
Borrower, subject to Section 9.05(a), at the expense of such Borrower.
 
Section 5.08      Environmental Laws.
 
(a) Each Borrower shall comply in all material respects with, and take
reasonable actions to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take reasonable actions
to ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or Permits required by applicable Environmental Laws; and
 
(b) Each Borrower shall conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Bodies regarding Environmental Laws
except to the extent that the same are being contested in good faith by
appropriate proceedings and the failure to do or the pendency of such
proceedings would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.09      Application of Proceeds.  The Borrowers shall use the proceeds
of the Loan as provided in Section 4.12.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 5.10     Compliance with Budgets.  As of the end of each week, the
aggregate amount of actual disbursements for operating expenses (specifically
excluding disbursements for bankruptcy costs and adequate protection costs) by
the Borrowers during the applicable week shall not exceed the budgeted amounts
for such week (as set forth in the related Weekly Budget) by more than 10% on a
weekly cumulative measured basis.
 
Section 5.11    Compliance with Laws, Etc. Governmental Authorities shall
comply, in all material respects with all Laws, licenses and franchises,
including all Permits.
 
Section 5.12     Payment of Taxes, Etc.  Each Borrower shall pay and discharge,
and provide Lender with proof of payment thereof, before the same shall become
delinquent, all lawful governmental claims, taxes, assessments, charges and
levies, except where contested in good faith by proper proceedings, if adequate
reserves therefor have been established on the books of the Borrowers in
conformity with GAAP.
 
Section 5.13     Collateral Documents.  Each Borrower, at its sole cost and
expense, shall take all actions necessary or reasonably requested by the Lender
to maintain each Collateral Document in full force and effect and enforceable in
accordance with its terms, including (a) making filings and recordations, (b)
making payments of fees and other charges, (c) issuing, and if necessary, filing
or recording supplemental documentation, including continuation statements, (d)
discharging all claims or other Liens (other than Permitted Liens and Senior
Liens) adversely affecting the rights of the Lender in the Collateral, and (e)
publishing or otherwise delivering notice to third parties.
 
Section 5.14     Accounts.  On the Closing Date, each Borrower shall provide
notice to all applicable parties (other than taxing authorities) of the
revocation of all ACH debit access from any account of such Borrower; it being
understood that remittance of taxes be allowed from accounts.  From and after
the Closing Date, each Borrower shall cause all Collections to be deposited in
the Control Account pursuant to Section 2.16.  Each Borrower hereby authorizes
the Lender to collect all payments, checks, drafts and other instruments
received by any Borrower and to withdraw and hold in reserve or release to the
Borrowers funds from time to time credited to the Control Account in accordance
with Section 2.02 or Section 2.03, as applicable.  Other than as permitted
pursuant to an approved Weekly Budget, no Borrower shall make any withdrawal
from any account set forth on Schedule 4.16, or direct any funds to be sent from
any account set forth on Schedule 4.16 (other than the Control Account) to any
Person other than the Control Account.
 
Section 5.15     Bankruptcy Cases.  The Borrowers will use their best efforts to
obtain the approval of the Bankruptcy Court of this Agreement and the other
Credit Documents.  The Borrowers shall immediately provide to the Lender copies
of all Material Pleadings, notices, orders, agreements, and all other documents
served, filed or entered, as the case may be, in connection with, or in relation
to, the Bankruptcy Cases, including any documents provided by or to the U.S.
Trustee or any Statutory Committee.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
As long as any of the Obligations or Commitments remain outstanding, each of
Borrowers hereby agrees with the Lender that:
 
Section 6.01     Indebtedness.  No Borrower shall contract, create, incur,
assume or permit to exist, any Indebtedness, except (a) Indebtedness arising or
existing under this Agreement and the other Credit Documents, and (b)
Indebtedness existing on the Petition Date and set forth on Schedule 6.01.
 
Section 6.02     Liens.  No Borrower shall contract, create, incur, assume or
permit to exist, any Lien with respect to any of its property or assets of any
kind (whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Permitted Liens and Senior Liens.
 
Section 6.03     No Further Negative Pledges.  Except with respect to
prohibitions against other encumbrances on specific Property encumbered to
secure payment of particular Indebtedness (which Indebtedness relates solely to
such specific Property, and improvements and accretions thereto, and is
otherwise permitted hereby), no Borrower shall enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation.
 
Section 6.04     Consolidation, Merger, Asset Sale, etc.  Except as contemplated
by the sale of the Borrowers or substantially all of their Property in a sale
pursuant to section 363 of the Bankruptcy Code:
 
(a)         No Borrower shall enter into, or cause or permit any of its direct
or indirect Subsidiaries to enter into, a transaction of merger or consolidation
(including the sale of any Equity Interests or substantially all of the assets
of such Borrower or Subsidiary), liquidation, winding-up or dissolution, whether
voluntarily or involuntarily (or suffer to permit any such liquidation or
dissolution), other than in as permitted under this Agreement; and
 
(b)         No Borrower shall, without the prior written consent of the Lender
(which shall not be unreasonably withheld or delayed) consummate any Asset Sale;
provided that any Asset Sale to which the Lender consents shall provide that at
least 75% of the consideration in connection therewith shall be cash (and such
payment shall be contemporaneous with consummation of such Asset Sale).
 
 
43

--------------------------------------------------------------------------------

 
 
Section 6.05      Sale Leasebacks.  Except as set forth in Schedule 6.05, no
Borrower shall directly or indirectly, become or remain liable as lessee or as
guarantor or other surety with respect to any lease, whether an Operating Lease
or a Capital Lease, of any Property, whether now owned or hereafter acquired,
(a) which such Person has sold or transferred or is to sell or transfer to any
other Person other than the Borrowers; or (b) which such Person intends to use
for substantially the same purpose as any other Property which has been sold or
is to be sold or transferred by such Person to any other Person in connection
with such lease.
 
Section 6.06      Acquisitions.  No Borrower shall make any Acquisition.
 
Section 6.07      Investments.  No Borrower shall make any Investment in any
Person except for Permitted Investments.
 
Section 6.08      Restricted Payments.  No Borrower shall make nor permit any
Restricted Payments, except for transfers, including capital contributions, from
a Borrower to another Borrower.
 
Section 6.09      No Transfers to Affiliates.  Except as set forth in Schedule
6.09, no assets of any Borrower may be transferred to any Affiliate of the
Borrowers absent the consent of the Lender, except for transfers permitted
pursuant Section 6.08.
 
Section 6.10      Limitations on Transactions with Affiliates.  No Borrower
shall enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than (a)
intercompany transactions expressly permitted by Section 6.08; (b) normal
compensation and reimbursement of expenses of officers and directors (including
any retention arrangements approved by the Lender); and (c) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arm’s length transaction with a Person other than an officer,
director or Affiliate.
 
Section 6.11      Payment of Other Indebtedness.
 
(a)         No Borrower shall pay any Indebtedness arising prior to the Petition
Date except as permitted by this Agreement and as approved by the Bankruptcy
Court.
 
(b)         No Borrower shall voluntarily prepay any Indebtedness other than in
the ordinary course of business and provided that no Event of Default has
occurred and is continuing, except the Obligations in accordance with the terms
of this Agreement.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 6.12     Modification of Contractual Obligations.  No Borrower shall
alter, amend, modify, rescind, terminate or waive any of its rights or
obligations under, or fail to comply in all material respects with, any of its
material Contractual Obligations; provided, however, that in the event of any
breach or event of default by a Person other than the Borrowers, the Borrowers
shall promptly notify the Lender of any such breach or event of default and take
all such action as may be reasonably necessary in order to avoid having such
breach or event of default have a Material Adverse Effect.
 
Section 6.13     Bankruptcy Matters.  Except as expressly permitted by this
Agreement, no Borrower shall incur, create, assume, suffer or permit to exist,
or apply to the Bankruptcy Court for authority to incur, create, assume, suffer
or permit to exist, any claim or Lien against the Borrowers or the Collateral to
be pari passu with or senior to the claims and Liens of the Lender against the
Borrowers and the Collateral.
 
Section 6.14     No Material Pleadings.  No Borrower shall file, nor shall it
consent to the filing by any other Person of, any Material Pleading in the
Bankruptcy Cases without the prior written consent of the Lender.
 
Section 6.15     Fiscal Year.  No Borrower shall change its fiscal year from its
current fiscal year end.
 
Section 6.16     Accounting Changes.  No Borrower shall make any change in
accounting treatment and reporting practices or tax reporting treatment, except
as required by GAAP or applicable Law and disclosed to the Lender.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
Section 7.01     Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)         Payment.  Any Borrower shall:
 
 
(i)
default in payment when due of any principal or interest of the Loan; or

 
 
(ii)
default, and such default shall continue for three or more Business Days, in
payment when due of any fees or other amounts owing under this Agreement or any
other Credit Documents or otherwise in connection herewith or therewith; or

 
(b)         Representations.  Any representation, warranty or statement made or
deemed to be made herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was made or deemed to have been made (other than those which are untrue solely
as a result of changes permitted by this Agreement); or
 
 
45

--------------------------------------------------------------------------------

 
 
(c)         Covenants.  Any Borrower shall:
 
 
(i)
Default in the due performance or observance of any term, covenant or agreement
contained in ARTICLE V or ARTICLE VI; or

 
 
(ii)
Default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 7.01) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the earlier of a Responsible
Officer becoming aware of such default or notice thereof by the Lender; or

 
(d)         Other Credit Documents.  (i) Any Borrower shall default in the due
performance or observance of any material term, covenant or agreement in any of
the other Credit Documents (subject to applicable grace or cure periods, if
any), or (ii) any Credit Document shall fail to be (or any Borrower shall claim
or allege in writing that any Credit Document is not) in full force and effect
or to give the Lender any material part of the Liens, rights, powers and
privileges purported to be created thereby; or
 
(e)         Defaults under Other Agreements.  With respect to any Indebtedness
arising after the Petition Date (other than Indebtedness outstanding under this
Agreement) of any Borrower, (i) the occurrence of any default after the Petition
Date in any payment (beyond the applicable grace period with respect thereto, if
any) with respect to any such Indebtedness; (ii) the occurrence after the
Petition Date and continuation of a default in the observance or performance
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is required), any such Indebtedness to
become due prior to its stated maturity; or (iii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof; or
 
(f)          Judgments.  Any Borrower shall fail within 30 days of the date due
and payable to pay, bond or otherwise discharge any judgment, settlement or
order for the payment of money relating to claims arising after the Petition
Date which judgment, settlement or order, when aggregated with all other such
judgments, settlements or orders due and unpaid at such time, is not covered by
insurance and exceeds $500,000, and which is not stayed on appeal (or for which
no motion for stay is pending) or is not otherwise being executed; or
 
 
46

--------------------------------------------------------------------------------

 
 
(g)         ERISA.  Any of the following events or conditions, if such event or
condition could reasonably be expected to have a Material Adverse Effect:  (i)
any “accumulated funding deficiency,” as such term is defined in section 302 of
ERISA and section 412 of the Internal Revenue Code, whether or not waived, shall
exist with respect to any Plan, or any Lien shall arise on the assets of the
Borrowers or any ERISA Affiliate in favor of the PBGC or a Plan; (ii) an ERISA
Event shall occur with respect to a Single Employer Plan, which is, in the
reasonable opinion of the Lender, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (iii) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Lender, likely to result in (A) the termination of
such Plan for purposes of Title IV of ERISA, or (B) the Borrowers or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of section 4241 of ERISA), or insolvency
of (within the meaning of section 4245 of ERISA) such Plan; or (iv) any
prohibited transaction (within the meaning of section 406 of ERISA or section
4975 of the Internal Revenue Code) or breach of fiduciary responsibility shall
occur which may subject the Borrowers or any ERISA Affiliate to any liability
under sections 406, 409, 502(i), or 502(l) of ERISA or section 4975 of the
Internal Revenue Code, or under any agreement or other instrument pursuant to
which the Borrowers or any ERISA Affiliate has agreed or is required to
indemnify any Person against any such liability; or
 
(h)         Ownership.  There shall occur a Change of Control; or
 
(i)          Failure to File Sale Motion. Unless otherwise agreed by Lender, (A)
failure by any Borrower to have filed with the Bankruptcy Court by the date
which is three Business Days after the date of this Agreement a motion for
authority to sell substantially all of the assets of the Borrowers pursuant to
section 363 of the Bankruptcy Code (the “Sale Motion”) on terms and conditions
acceptable to the Lender; (B) the entry of any order of the Bankruptcy Court
approving a Sale Motion on terms which are not acceptable to the Lender; or (C)
failure of the sale pursuant to such Sale Motion to have been closed on terms
acceptable to the Lender by the earlier of the date which is 60 days after the
Bankruptcy Court’s entry of the Bid Procedures Order or 135 days after the
Petition Date; or
 
(j)          Prepayment of Other Indebtedness.  After the Petition Date, any
Borrower shall pay any Indebtedness arising before the Petition Date other than
(i) pursuant to the Critical Vendor Motion and any order thereon; and (ii) in
accordance with the terms hereof as permitted by orders of the Bankruptcy Court
reasonably satisfactory in form and substance to the Lender; or
 
(k)         Bankruptcy Cases.  The Bankruptcy Cases shall be dismissed or
converted to one or more cases under chapter 7 of the Bankruptcy Code; a trustee
under chapter 7 or chapter 11 of the Bankruptcy Code shall be appointed in the
Bankruptcy Cases, unless the appointment of such trustee is sought by the
Lender; or the Borrowers shall file or support any application for the approval
of, or there shall arise, any other claim which is an administrative expense
claim having priority over any or all administrative expenses of the kind
specified in sections 503(b) or 507(b) of the Bankruptcy Code; or
 
(l)          Relief to Lien Holders.  The Bankruptcy Court shall enter an order
granting relief from the automatic stay applicable under section 362 of the
Bankruptcy Code permitting foreclosure on any asset of the Borrowers; or
 
(m)        First Day Orders. The Borrowers shall fail to obtain all First Day
Orders of the Bankruptcy Court within three Business Days after execution of
this Agreement; or
 
(n)         DIP Financing Orders.  The Bankruptcy Court shall enter an order
amending, supplementing, staying for a period in excess of five days, vacating
or otherwise modifying the Interim DIP Financing Order or the Final DIP
Financing Order which is not consented to by the Lender; or
 
 
47

--------------------------------------------------------------------------------

 
 
(o)         DIP Financing Final Order.  The Final DIP Financing Order, in a form
satisfactory to the Lender and containing the provisions outlined in Section
3.01(e) and the form of order attached as Exhibit E, shall not have been entered
by the Bankruptcy Court on or before the expiration of the Interim Period.
 
Section 7.02      Acceleration; Remedies.  Upon the occurrence and during the
continuation of an Event of Default, without further order of, application to,
or action by the Bankruptcy Court, the Lender (a) may, by written notice to the
Borrowers declare that all or any portion of the Commitments be terminated,
whereupon the obligation of the Lender to fund any future Borrowing shall
immediately terminate; and/or (b) may, by written notice to the Borrowers
declare the Loan, all interest thereon and all other amounts and Obligations
payable under this Agreement to be forthwith due and payable, whereupon the
Loan, all such interest, and all such amounts and Obligations shall become and
be forthwith due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers.  In
addition, subject solely to any requirement of the giving of notice by the terms
of the Interim DIP Financing Order or the Final DIP Financing Order, the
automatic stay provided in section 362 of the Bankruptcy Code shall be
automatically vacated without further action or order of the Bankruptcy Court,
and the Lender shall be entitled to exercise all of its rights and remedies
under the Credit Documents and applicable Law, including all rights and remedies
with respect to the Collateral.
 
ARTICLE VIII
 
ADDITIONAL SECURITY
 
Section 8.01      Priority and Liens.
 
(a)         As to all Real Properties, the Borrowers hereby assign and convey as
security, grant a security interest in, hypothecate, mortgage, pledge and set
over unto the Lender all of the right, title and interest of the Borrowers in
all Owned Real Property and in all Real Property Leases, together in each case
with all of the right, title and interest of the Borrowers in and to all
buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof, such
assignment, conveyance and security interest to have the priorities set forth in
Section 2.13 above. Nothing herein to the contrary shall restrict the Lender, on
or after the date hereof, from filing a first deed of trust, leasehold deed of
trust, first mortgage or comparable security document with respect to any of the
Owned Real Property and Leased Real Property to the extent not included in the
Initially Secured Owned Real Properties.
 
(b)         The Borrowers acknowledge that, pursuant to the DIP Financing
Orders, the Liens in favor of the Lender in all of such Owned Real Property and
Real Property Leases, and all of the other Collateral, shall be perfected
without the taking of any further action, including any recordation of any
instruments of mortgage or assignment, or the recording or filing of any
financing statements, notices of Lien or other similar instruments.
 
 
48

--------------------------------------------------------------------------------

 

 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01      Notices.
 
Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given (a) on the day of delivery
if delivered in person; (b) on the day of delivery if delivered by facsimile
upon confirmation of receipt (provided that if delivery is completed after the
close of business, then the next Business Day); (c) on the first Business Day
following the date of dispatch if delivered using a next-day service by a
nationally recognized express courier service; or (d) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated by notice given in
accordance with this Section 9.01 by the party to receive such notice:
 
if to the Borrowers:
 
c/o Palm Harbor Homes, Inc.
15303 Dallas Parkway, Suite 800
Addison, Texas  75001-4600
Attention:  Larry H. Keener, Chairman, President & CEO
Facsimile:  (972) 764-9020
 
with a copy (which does not constitute notice) to:


Locke Lord Bissell & Liddell LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Attention:  Gina Betts
Facsimile:  (214) 756-8515


If to the Lender:
Fleetwood Homes, Inc.
c/o Cavco Industries, Inc.
1001 North Central Avenue, Suite 800
Phoenix, Arizona  85004-1935
Attention:  James P. Glew, General Counsel
Facsimile:  (602) 256-6189
 
and:
 
Robert F. Jordan
Third Avenue Management, LLC
622 Third Avenue
32nd Floor
New York, NY 10017
Facsimile:  (212) 735-0003

 
49

--------------------------------------------------------------------------------

 
 
with a copy (which does not constitute notice) to:
 
Garth D. Stevens, Esq.
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren
Phoenix, Arizona 85018
Facsimile:  (602) 382-6070
 
Section 9.02      Right of Set-Off.  In addition to any rights now or hereafter
granted under applicable Law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, the Lender is
authorized at any time and from time to time, without presentment, demand,
protest or other notice of any kind (all of which rights being hereby expressly
waived), to set-off and to appropriate and apply any and all deposits (general
or special) and any other indebtedness at any time held or owing by the Lender
to or for the credit or the account of the Borrowers against obligations and
liabilities of such Person to the Lender hereunder, under the Note, the other
Credit Documents or otherwise, irrespective of whether the Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of the Lender subsequent
thereto.  Any Person purchasing a participation in the Loan and Commitments
hereunder pursuant to Section 9.03(c) may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were the Lender
hereunder.
 
Section 9.03      Benefit of Agreement.
 
(a)          Generally.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that, except as expressly provided herein, the
Borrowers may not assign or transfer any of their interests without prior
written consent of the Lender; provided, further, that the rights of the Lender
to transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in this Section 9.03, provided however
that nothing herein shall prevent or prohibit the Lender from (i) pledging its
Loan hereunder to a Federal Reserve Bank in support of borrowings made by the
Lender from such Federal Reserve Bank; or (ii) granting assignments or selling
participations in the Lender’s Loan and/or Commitments hereunder to its parent
company and/or to any Affiliate or Subsidiary of the Lender.
 
(b)          Assignments.  The Lender may assign all or a portion of its rights
and obligations hereunder (including its Obligations and Commitments) to any
other Person.  The assigning Lender will give prompt notice to the Borrowers of
any such assignment.  Upon the effectiveness of any such assignment, the
assignee shall become a “Lender” for all purposes of this Agreement and the
other Credit Documents and, to the extent of such assignment, the assigning
Lender shall be relieved of its obligations hereunder to the extent of the Loan
and Commitments components being assigned.  Each of the Borrowers agrees that
upon notice of any such assignment and surrender of the Note, it will promptly
provide to the assigning Lender and to the assignee separate promissory notes in
the amount of their respective interests substantially in the form of the
original Note.

 
50

--------------------------------------------------------------------------------

 
 
(c)           Participations.  The Lender may sell, transfer, grant or assign
participations in all or a portion of the Lender’s rights, obligations or rights
and obligations hereunder (including all or a portion of its Commitments or its
Loan); provided that (i) the Lender shall remain a “Lender” for all purposes
under this Agreement (the Lender’s obligations under the Credit Documents
remaining unchanged) and the participant shall not constitute a Lender
hereunder; (ii) no such participant shall have, or be granted, rights to approve
any amendment or waiver relating to this Agreement or the other Credit Documents
except to the extent any such amendment or waiver would (A) reduce the principal
of or rate of interest on or fees in respect of the Loan in which the
participant is participating or (B) postpone the date fixed for any payment of
principal (including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in which the participant is participating; and
(iii) sub-participations by the participant (except to an affiliate, parent
company or affiliate of a parent company of the participant) shall be
prohibited.  In the case of any such participation, the participant shall not
have any rights under this Agreement or the other Credit Documents (the
participant’s rights against the Lender in respect of such participation to be
those set forth in the participation agreement with the Lender creating such
participation) and all amounts payable by the Borrowers hereunder shall be
determined as if the Lender had not sold such participation.
 
Section 9.04      No Waiver; Remedies Cumulative.  No failure or delay on the
part of the Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Lender
and  the Borrowers shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Lender would otherwise have.  No notice to or demand on the
Borrowers in any case shall entitle the Borrowers to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Lender to any other or further action in any circumstances without notice
or demand.
 
Section 9.05      Payment of Expenses; Indemnification.
 
(a)          Each of the Borrowers agrees, jointly and severally, to:  (i) pay
all reasonable out-of-pocket costs and expenses of the Lender in connection with
(A) the conduct of due diligence including the costs of the Lender for obtaining
surveys, environmental assessments and title searches; (B) the negotiation,
preparation, execution and delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to therein
(including the reasonable fees and expenses of counsel of the Lender), up to a
maximum of $350,000 in the aggregate; provided that such limitation shall not
include any amounts paid or payable by Borrowers in respect of required title
insurance policies; (C) any amendment, waiver or consent relating hereto and
thereto including, but not limited to, any such amendments, waivers or consents
resulting from or related to any work-out, renegotiation or restructure relating
to the performance by the Borrowers under this Agreement; and (D) enforcement of
the Credit Documents and the documents and instruments referred to therein
(including in connection with any such enforcement, the reasonable fees and
disbursements of counsel for the Lender); (ii) permit the Lender to perform
monthly Inventory and Accounts Receivable field audits at the Borrowers’
expense; provided that the Lender shall not be precluded by application of this
clause from conducting additional audits at its own expense; and (iii) pay and
hold the Lender harmless from and against any and all present and future stamp
and other similar taxes with respect to the foregoing matters and save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Lender) to pay such taxes.

 
51

--------------------------------------------------------------------------------

 
 
(b)          Each of the Borrowers, jointly and severally, shall indemnify the
Lender and its officers, directors, employees, representatives and agents from
and hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (A) any investigation, litigation or
other proceeding (whether or not the Lender is a party thereto) related to the
entering into and/or performance of any Credit Document, including the
management and application of funds deposited in the Control Account or the use
of proceeds of the Loan or the consummation of any other transactions
contemplated in any Credit Document, including the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; or (B) the presence or Release of any Hazardous
Materials at, under or from any Property owned, operated or leased by the
Borrowers or any of its Subsidiaries, or the failure by the Borrowers or any of
its Subsidiaries to comply with any Environmental Law (but excluding, in the
case of either of clause (A) or (B) above, any such losses, liabilities, claims,
damages or expenses to the extent incurred by reason of gross negligence or
willful misconduct on the part of the Person to be indemnified).
 
Section 9.06      Amendments, Waivers and Consents.  No amendment or waiver of
any provision of this Agreement nor consent to any departure by the Borrowers
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
Section 9.07      Survival.  All indemnities set forth herein shall survive the
execution and delivery of this Agreement, the making of the Loan, the repayment
of the Loan and other obligations under the Credit Documents and the termination
of the Commitments hereunder, and all representations and warranties made by the
Borrowers herein shall survive delivery of the Note and the making of the Loan
hereunder.
 
Section 9.08      Waiver.  Each party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other party hereto;
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto; (c) waive
compliance with any of the agreements of the other party contained herein; or
(d) waive satisfaction of any condition to its obligations hereunder.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.  All remedies, rights, undertakings,
obligations, and agreements contained herein shall be cumulative and not
mutually exclusive.

 
52

--------------------------------------------------------------------------------

 
 
Section 9.09      Governing Law.  This Agreement and all claims with respect
thereto shall be governed by and construed in accordance with the federal
bankruptcy law, to the extent applicable, and, where state law is implicated,
the laws of the State of Delaware without regard to any conflict of laws rules
thereof that might indicate the application of the laws of any other
jurisdiction.
 
Section 9.10      Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.
 
(a)          The parties hereto irrevocably and unconditionally consent to
submit to the jurisdiction of the Bankruptcy Court for any litigation arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any litigation relating hereto except in the
Bankruptcy Court).
 
(b)          Any and all service of process and any other notice in any such
claim shall be effective against any party if given personally or by registered
or certified mail, return receipt requested, or by any other means of mail that
requires a signed receipt, postage prepaid, mailed to such party as herein
provided.  Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.
 
(c)          If any claim is brought by any party hereto to enforce its rights
or another party’s obligations under this Agreement or any other agreement,
document or instrument to be delivered by such party on the Closing Date in
connection herewith, the substantially prevailing party in such claim shall be
entitled to recover its reasonable attorneys’ fees and expenses and other costs
incurred in such claim, in addition to any other relief to which it may be
entitled.
 
(d)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.11     Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.  This Agreement is not assignable by any party without the prior
written consent of the other party, except that the Lender may assign this
Agreement, in whole or in part, without the consent of Borrowers to a successor
or successors under a plan or plans of reorganization confirmed by the
Bankruptcy Court.

 
53

--------------------------------------------------------------------------------

 
 
Section 9.12      Interpretation; Headings.  All pronouns and any variations
thereof refer to the masculine, feminine or neuter, singular or plural, as the
context may require.  All terms defined in this Agreement in their singular or
plural forms have correlative meanings when used herein in their plural or
singular forms, respectively.  The term “Lender” includes (i) any of the
Lender’s successor(s); and (ii) any assignee of the Lender who becomes a party
hereto pursuant to Section 9.03.  Unless otherwise expressly provided, the words
“include,” “includes” and “including” do not limit the preceding words or terms
and shall be deemed to be followed by the words “without limitation.”  All
references herein to “Sections” shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.  All references herein to
“Schedules” and “Exhibits” shall mean the Schedules and Exhibits attached to
this Agreement and forming a part hereof.  The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, and not to any particular Article, Section, subsection or clause in this
Agreement.  The Section headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.  The parties acknowledge
and agree that (a) each party and its counsel reviewed and negotiated the terms
and provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to all parties, regardless of which party was generally responsible for the
preparation of this Agreement.  Dates and times set forth in this Agreement for
the performance of the parties’ respective obligations hereunder or for the
exercise of their rights hereunder shall be strictly construed, time being of
the essence of this Agreement.  If the date specified or computed under this
Agreement for the performance, delivery, completion or observance of a covenant,
agreement, obligation or notice by any party, or for the occurrence of any event
provided for herein, is a day other than a Business Day, then the date for such
performance, delivery, completion, observance or occurrence shall automatically
be extended to the next Business Day following such date.  Any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified.
 
Section 9.13      Severability of Provisions.  If any provision or any portion
of any provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby.  If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.
 
Section 9.14     Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts together shall constitute one
and the same instrument.  Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 9.15      No Third Party Beneficiaries.  Except as otherwise set forth
in this Agreement, no provision of this Agreement is intended to, or shall,
confer any third party beneficiary or other rights or remedies upon any Person
other than the parties hereto.

 
54

--------------------------------------------------------------------------------

 
 
Section 9.16     Confidentiality.  Each of the Borrowers and the Lender agrees
to keep confidential (and to cause its affiliates, officers, directors,
employees, agents and representatives to keep confidential) all written
information, materials and documents furnished to the Lender by or on behalf of
the Borrower (whether before or after the Closing Date) which relates to the
Borrower (the “Information”).  Notwithstanding the foregoing, the parties hereto
shall be permitted to disclose Information (a) to its affiliates, officers,
directors, employees, agents and representatives in connection with its
participation in any of the transactions evidenced by this Agreement or any
other Credit Documents or the administration of this Agreement or any other
Credit Documents, subject to the provisions of this Section 9.16; (b) to the
extent required by applicable Laws and regulations or by any subpoena or similar
legal process, or requested by any Governmental Body; (c) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Agreement or any agreement entered into pursuant to clause (d) below, (ii)
becomes available to the Lender on a non-confidential basis from a source other
than the Borrower or (iii) was available to the Lender on a non-confidential
basis prior to its disclosure to the Lender by the Borrower; (d) to any assignee
or participant (or prospective assignee or participant) so long as such assignee
or participant (or prospective assignee or participant) first specifically
agrees in a writing furnished to and for the benefit of the Borrower to be bound
by the terms of this Section 9.16; or (e) to the extent that the Borrower shall
have consented in writing to such disclosure.  Nothing set forth in this Section
9.16 shall obligate the Lender to return any materials furnished by the
Borrower.
 
Section 9.17     Conflict.  To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of any Credit Document, on the other hand, this Agreement shall control.
 
[SIGNATURE PAGES FOLLOW]

 
55

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.



 
Palm Harbor Homes, Inc., a Florida corporation, as a Borrower
       
By:
/s/ Larry H. Keener  
Name:
Larry H. Keener  
Title:
President and Chief Executive Officer        
Palm Harbor GenPar, LLC, a Nevada limited liability company, as a Borrower
       
By:
/s/ Larry H. Keener  
Name:
Larry H. Keener  
Title:
President        
Palm Harbor Mfg., L.P., a Texas limited partnership, as a Borrower
       
By:
/s/ Larry H. Keener  
Name:
Larry H. Keener  
Title:
President        
Palm Harbor Real Estate, LLC, a Texas limited liability company, as a Borrower
       
By:
/s/ Larry H. Keener  
Name:
Larry H. Keener  
Title:
President of Sole Member        
Nationwide Homes, Inc., a Delaware corporation, as a Borrower
       
By:
/s/ Larry H. Keener  
Name:
Larry H. Keener  
Title:
Chairman



[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 
 

 
Palm Harbor Albemarie, LLC, a Delaware corporation, as a Borrower
       
By:
/s/ Larry H. Keener  
Name:
Larry H. Keener  
Title:
President        
Fleetwood Homes, Inc., a Delaware corporation, as Lender
       
By:
/s/ Joseph H. Stegmayer  
Name:
Joseph H. Stegmayer  
Title:
Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------